Exhibit 10.1

 

Execution Version

 

 

 

CREDIT AGREEMENT

 

dated as of

 

November 15, 2012

 

among

 

SANCHEZ ENERGY CORPORATION,

 

SEP HOLDINGS III, LLC

 

and

 

SN MARQUIS LLC,
as Borrowers,

 

CAPITAL ONE, NATIONAL ASSOCIATION
as Administrative Agent,
Sole Lead Arranger and
Sole Book Runner

 

and

 

THE LENDERS PARTY HERETO

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions and Accounting Matters

1

Section 1.01

Terms Defined Above

1

Section 1.02

Certain Defined Terms

1

Section 1.03

Types of Loans and Borrowings

27

Section 1.04

Terms Generally; Rules of Construction

27

Section 1.05

Accounting Terms and Determinations; GAAP

27

 

 

 

ARTICLE II The Credits

28

Section 2.01

Commitments

28

Section 2.02

Loans and Borrowings

28

Section 2.03

Requests for Borrowings

29

Section 2.04

Interest Elections

30

Section 2.05

Funding of Borrowings

31

Section 2.06

Changes in the Aggregate Maximum Credit Amounts

32

Section 2.07

Borrowing Base

32

Section 2.08

Letters of Credit

35

 

 

 

ARTICLE III Payments of Principal and Interest; Prepayments; Fees

39

Section 3.01

Repayment of Loans

39

Section 3.02

Interest

39

Section 3.03

Alternate Rate of Interest

40

Section 3.04

Prepayments

41

Section 3.05

Fees

42

 

 

 

ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs

43

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

43

Section 4.02

Presumption of Payment by the Borrowers

45

Section 4.03

Certain Deductions by the Administrative Agent

45

Section 4.04

Disposition of Proceeds

45

 

 

 

ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality; Defaulting
Lenders

46

Section 5.01

Increased Costs

46

Section 5.02

Break Funding Payments

47

Section 5.03

Taxes

47

Section 5.04

Mitigation Obligations

50

Section 5.05

Illegality

51

Section 5.06

Defaulting Lenders

51

 

 

 

ARTICLE VI Conditions Precedent

53

Section 6.01

Conditions to Effectiveness

53

Section 6.02

Each Credit Event

55

 

 

 

ARTICLE VII Representations and Warranties

56

Section 7.01

Organization; Powers

56

 

i

--------------------------------------------------------------------------------


 

Section 7.02

Authority; Enforceability

56

Section 7.03

Approvals; No Conflicts

56

Section 7.04

Financial Condition; No Material Adverse Change

57

Section 7.05

Litigation

57

Section 7.06

Environmental Matters

57

Section 7.07

Compliance with the Laws and Agreements; No Defaults

58

Section 7.08

Investment Company Act

59

Section 7.09

Taxes

59

Section 7.10

ERISA

59

Section 7.11

Disclosure; No Material Misstatements

59

Section 7.12

Insurance

60

Section 7.13

Restriction on Liens

60

Section 7.14

Subsidiaries

60

Section 7.15

Location of Business and Offices

60

Section 7.16

Properties; Titles, Etc.

61

Section 7.17

Maintenance of Properties

62

Section 7.18

Gas Imbalances, Prepayments

62

Section 7.19

Marketing of Production

62

Section 7.20

Swap Agreements

63

Section 7.21

Use of Loans and Letters of Credit

63

Section 7.22

Solvency

63

Section 7.23

Foreign Corrupt Practices

63

Section 7.24

Money Laundering

63

Section 7.25

OFAC

64

Section 7.26

Purchaser of Production

64

 

 

 

ARTICLE VIII Affirmative Covenants

64

Section 8.01

Financial Statements; Ratings Change; Other Information

64

Section 8.02

Notices of Material Events

66

Section 8.03

Existence; Conduct of Business

67

Section 8.04

Payment of Obligations

67

Section 8.05

Performance of Obligations under Loan Documents

67

Section 8.06

Operation and Maintenance of Properties

67

Section 8.07

Insurance

68

Section 8.08

Books and Records; Inspection Rights

69

Section 8.09

Compliance with Laws

69

Section 8.10

Environmental Matters

69

Section 8.11

Further Assurances

70

Section 8.12

Reserve Reports

70

Section 8.13

Title Information

71

Section 8.14

Additional Collateral

72

Section 8.15

ERISA Compliance

73

Section 8.16

New Subsidiary Requirements

73

 

 

 

ARTICLE IX Negative Covenants

73

Section 9.01

Financial Covenants

74

Section 9.02

Debt

74

 

ii

--------------------------------------------------------------------------------


 

Section 9.03

Liens

75

Section 9.04

Dividends, Distributions and Redemptions

75

Section 9.05

Investments, Loans and Advances

76

Section 9.06

Nature of Business; International Operations

77

Section 9.07

Limitation on Leases

77

Section 9.08

Proceeds of Notes/Loans

77

Section 9.09

Sale or Discount of Receivables

77

Section 9.10

Mergers, Etc.

78

Section 9.11

Sale of Assets

78

Section 9.12

Environmental Matters

79

Section 9.13

Transactions with Affiliates

79

Section 9.14

Subsidiaries

79

Section 9.15

Negative Pledge Agreements; Dividend Restrictions

79

Section 9.16

Gas Imbalances, Take-or-Pay or Other Prepayments

80

Section 9.17

Swap Agreements

80

Section 9.18

Sale and Leaseback Transactions

81

Section 9.19

ERISA

81

Section 9.20

Change in Business

82

 

 

 

ARTICLE X Events of Default; Remedies

82

Section 10.01

Events of Default

82

Section 10.02

Remedies

84

 

 

 

ARTICLE XI The Administrative Agent

85

Section 11.01

Appointment; Powers

85

Section 11.02

Duties and Obligations of Administrative Agent

85

Section 11.03

Action by Administrative Agent

86

Section 11.04

Reliance by Administrative Agent

87

Section 11.05

Subagents

87

Section 11.06

Resignation or Removal of Administrative Agent

87

Section 11.07

Administrative Agent as Lender

88

Section 11.08

No Reliance

88

Section 11.09

Authority to Release Collateral and Liens

89

Section 11.10

Filing of Proofs of Claim

89

 

 

 

ARTICLE XII Miscellaneous

90

Section 12.01

Notices

90

Section 12.02

Waivers; Amendments

91

Section 12.03

Expenses, Indemnity; Damage Waiver

92

Section 12.04

Successors and Assigns

94

Section 12.05

Survival; Revival; Reinstatement

97

Section 12.06

Counterparts; Integration; Effectiveness

98

Section 12.07

Severability

98

Section 12.08

Right of Setoff

98

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

99

Section 12.10

Headings

100

 

iii

--------------------------------------------------------------------------------


 

Section 12.11

Confidentiality

100

Section 12.12

EXCULPATION PROVISIONS

101

Section 12.13

No Third Party Beneficiaries

101

Section 12.14

Collateral Matters; Swap Agreements

102

Section 12.15

US Patriot Act Notice

102

Section 12.16

Interest Rate Limitation

102

Section 12.17

Intercreditor Agreement

103

Section 12.18

Termination and Release

103

 

Annex 1

List of Maximum Credit Amounts

 

 

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Assignment and Assumption

Exhibit F

U.S. Tax Compliance Certificates (F-1 through F-4)

Exhibit G

Form of Guaranty

Exhibit H

Form of Joinder

 

 

Schedule 7.01

Corporate Organizational Chart

Schedule 7.05

Litigation

Schedule 7.14

Subsidiaries

Schedule 7.16

Title Exceptions to Properties

Schedule 7.18

Gas Imbalances

Schedule 7.19

Marketing Contracts

Schedule 7.20

Swap Agreements

Schedule 7.26

Purchasers of Production

Schedule 9.02

Existing Debt

Schedule 9.03

Liens

Schedule 9.05

Investments

Schedule 9.17

Existing Shell Swap Agreements

 

iv

--------------------------------------------------------------------------------


 

This Credit Agreement, dated as of November 15, 2012, is among SANCHEZ ENERGY
CORPORATION, a Delaware corporation (“Sanchez”), SEP HOLDINGS III, LLC, a
Delaware limited liability company (“SEP”) and SN MARQUIS LLC, a Delaware
limited liability company (“SN Marquis”, together with Sanchez and SEP,
hereinafter collectively called the “Borrowers”, and each individually
“Co-Borrower”), each of the Lenders from time to time party hereto, CAPITAL ONE,
NATIONAL ASSOCIATION (in its individual capacity, “Capital One”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.            The Borrowers have requested that the Lenders and the Issuing Bank
provide certain loans to and extensions of credit on behalf of the Borrowers.

 

B.            The Lenders have agreed to make such loans and extensions of
credit subject to the terms and conditions of this Agreement.

 

C.            In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01         Terms Defined Above.

 

As used in this Agreement, each term defined above has the meaning indicated
above.

 

Section 1.02         Certain Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning given in the introductory paragraph.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advancing Fees” has the meaning given such term in the Fee Letter.

 

--------------------------------------------------------------------------------


 

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be increased, reduced or terminated
pursuant to Section 2.06.  The initial Aggregate Maximum Credit Amount of the
Lenders is $250,000,000.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period in effect on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for
purposes of determining the Alternate Base Rate for any day, the Adjusted LIBO
Rate for such day shall be based on the rate (rounded upwards, if necessary, to
the next 1/100 of 1%) at which dollar deposits of $5,000,000 with a one month
maturity are offered by the principal London office of the Administrative Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on such day (or the immediately preceding Business Day
if such day is not a day on which banks are open for dealings in dollar deposits
in the London interbank market).  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate
shall be effective from and including the effective day of such change in the
Prime Rate, the Federal Funds Effective Rate and the LIBO Rate, respectively.

 

“Annualized Consolidated EBITDA” means, for the purposes of calculating the
financial ratios set forth in Section 9.01(b), Section 9.01(c), and
Section 9.01(d):

 

(i)            for the Rolling Period ending on September 30, 2012, the
Consolidated EBITDA for such Rolling Period multiplied by 4;

 

(ii)           for the Rolling Period ending on December 31, 2012, the
Consolidated EBITDA for such Rolling Period multiplied by 2; and

 

(iii)          for the Rolling Period ending on March 31, 2013, the Consolidated
EBITDA for such Rolling Period multiplied by 4/3.

 

“Annualized Consolidated Net Interest Expense” means, for the purposes of
calculating the financial ratio set forth in Section 9.01(b):

 

(i)            for the Rolling Period ending on September 30, 2012, the
Consolidated Net Interest Expense for such Rolling Period multiplied by 4;

 

(ii)           for the Rolling Period ending on December 31, 2012, the
Consolidated Net Interest Expense for such Rolling Period multiplied by 2; and

 

2

--------------------------------------------------------------------------------


 

(iii)          for the Rolling Period ending on March 31, 2013, the Consolidated
Net Interest Expense for such Rolling Period multiplied by 4/3.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

<50%

 

>50% and <75%

 

>75%

 

ABR Loans

 

1.50

%

1.75

%

2.00

%

Eurodollar Loans

 

2.50

%

2.75

%

3.00

%

Commitment Fee Rate

 

0.75

%

0.50

%

0.375

%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrowers fail to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level; provided
further that the Applicable Margin shall be the Applicable Margin determined
without regard to the preceding proviso upon the Borrowers’ delivery of such
Reserve Report.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I or in an Assignment and
Assumption Agreement, as the case may be.

 

“Approved Counterparty” means any Person who at the time a Swap Agreement was
entered into was (a) any Lender, any Affiliate of a Lender or any Lender’s Swap
Designee, or (b) Shell Energy North America (US), L.P. or any other Person whose
issuer rating or long term senior unsecured debt rating at the time of entry
into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher (or whose obligations under the applicable Swap Agreement
are guaranteed by an Affiliate of such Person meeting such rating standards) and
who is acceptable to Administrative Agent in its sole discretion; provided, the
obligations and liabilities owed by a Co-Borrower or a Restricted Subsidiary to
any Person designed as an “Approved Counterparty” under this clause (b) shall be
unsecured and any agreement documenting such obligations and liabilities shall
not require the posting of any collateral or provide for margin calls.

 

“Approved Fund” means (a) a CLO or (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

“Approved Petroleum Engineers” means Ryder Scott Company or any other
independent petroleum engineer proposed by the Borrowers and approved by the
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Bank Product” any of the following products, services or facilities extended to
any Co-Borrower or its Subsidiary by a Lender or any of its Affiliates: (a) cash
management services including but without limitation any services provided in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e-payable, electronic
funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services; (b) commercial credit
card and merchant card services; and (c) leases and other banking products or
services as may be requested by any Co-Borrower or its Subsidiary, other than
Letters of Credit.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition.  The terms “Beneficially Owns” and “Beneficially Owned” have
correlative meanings.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Board of Directors” means:

 

(a)           with respect to a corporation, the board of directors of the
corporation;

 

(b)           with respect to a partnership, the board of directors or body
serving similar function of the general partner of the partnership;

 

(c)           with respect to any other Person, the board or committee of such
Person serving a similar function.

 

“Borrowers” has the meaning given in the introductory paragraph.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c) or Section 9.11.  The initial Borrowing Base is
$27,500,000.

 

“Borrowing Base Deficiency” has the meaning assigned to such term in
Section 3.04(c)(iii)

 

4

--------------------------------------------------------------------------------


 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrowers for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas, are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrowers
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

 

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

 

“Capital One” has the meaning given it the introductory paragraph.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrowers or any of their
Subsidiaries having a fair market value in excess of $5,000,000.

 

“Change in Control” means the occurrence of any of the following:

 

(a)           the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
(including Equity Interest) of a Co- Borrower and its Subsidiaries taken as a
whole to any “person” (as that term is used in Section 13(d)(3) of the Exchange
Act);

 

(b)           the adoption of a plan relating to the liquidation or dissolution
of a Co-Borrower;

 

(c)           the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” or “group” (as that term is used in Section 13(d)(3) of the Exchange
Act), other than one or more members of the Sanchez Group, becomes the
Beneficial Owner, directly or indirectly, of more than twenty percent (20%) of
the Equity Interest of a Co-Borrower other than, with respect to a merger or
consolidation, a transaction in which the Equity Interest of such Co-Borrower
outstanding immediately prior to such transaction is converted into or exchanged
for Equity Interest (other than Disqualified Capital Stock) of the surviving or
transferee

 

5

--------------------------------------------------------------------------------


 

Person (or any parent thereof) constituting a majority of the outstanding
shares, units or the like, of such Equity Interest of such surviving or
transferee Person (or any parent thereof) immediately after giving effect to
such transaction; or

 

(d)           Antonio R. Sanchez, III, ceases, for any reason, to be the chief
executive officer of Sanchez and Sanchez fails, within ninety (90) days thereof,
to retain and hire a replacement reasonably acceptable to the Required Lenders.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or any Governmental Authority with respect to the
implementation of the Basel III Accord shall, in each case, be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued, including if
such date is before a Lender became a party to this Agreement.

 

“CLO” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender or an Affiliate of such Lender.

 

“Co-Borrower” has the meaning given in the introductory paragraph.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means collectively, Property which is pledged to secure Debt
pursuant to one or more Security Instruments.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.06 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b), and
“Commitments” means the aggregate amount of the Commitments of all the Lenders. 
The amount representing each Lender’s Commitment shall at any time be the lesser
of (i) such Lender’s Maximum Credit Amount and (ii) such Lender’s Applicable
Percentage of the then effective Borrowing Base.  The aggregate of the
Commitments on the Effective Date is $250,000,000.

 

6

--------------------------------------------------------------------------------


 

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

 

“Consolidated EBITDA” for any period means, without duplication, the
Consolidated Net Income for such period, plus the following, without duplication
and to the extent deducted (and not added back) in calculating such Consolidated
Net Income:

 

(a)           Consolidated Net Interest Expense;

 

(b)           Consolidated Income Tax Expense;

 

(c)           consolidated depletion and depreciation expense of the Borrowers
and their Restricted Subsidiaries;

 

(d)           other non-cash charges to the extent not included in the foregoing
clauses (a)-(c);

 

and minus all non-cash income to the extent included in determining Consolidated
Net Income.

 

“Consolidated Income Tax Expense” means, with respect to any period, the
provision for federal, state, local and foreign taxes (including state franchise
taxes) based on income of the Borrowers and their Restricted Subsidiaries for
such period as determined in accordance with GAAP, or (for any period in which a
Co-Borrower is a partnership or limited liability company) the Tax Amount for
such period.

 

“Consolidated Net Income” means, for any period, the aggregate net income (loss)
of the Borrowers and their consolidated Subsidiaries determined in accordance
with GAAP and before any reduction in respect of preferred stock dividends of
such Person, less (for any period a Co-Borrower is a partnership or limited
liability company) the Tax Amount for such period; provided, however, that there
will not be included (to the extent otherwise included therein) in such
Consolidated Net Income:

 

(a)           any net income (loss) of any Person (other than the Borrowers) if
such Person is not a Restricted Subsidiary, except that:

 

(i)            subject to the limitations contained in clauses (c) and
(d) below, the Borrowers’ equity in the net income of any such Person for such
period will be included in such Consolidated Net Income up to the aggregate
amount of cash actually distributed by such Person during such period to the
Borrowers or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (b) below); and

 

(ii)           the Borrowers’ equity in a net loss of any such Person for such
period will be included in determining such Consolidated Net Income to the
extent such loss has been funded with cash from the Borrowers or a Restricted
Subsidiary during such period;

 

7

--------------------------------------------------------------------------------


 

(b)           any net income (but not loss) of any Restricted Subsidiary if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Borrowers, except that:

 

(i)            subject to the limitations contained in clauses (c), (d) and
(e) below, the Borrowers’ equity in the net income of any such Restricted
Subsidiary for such period will be included in such Consolidated Net Income up
to the aggregate amount of cash that could have been distributed by such
Restricted Subsidiary during such period to the Borrowers or another Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution paid to another Restricted Subsidiary, to the
limitation contained in this clause); and

 

(ii)           the Borrowers’ equity in a net loss of any such Restricted
Subsidiary for such period will be included in determining such Consolidated Net
Income;

 

(c)           any gain (loss) realized upon the sale or other disposition of any
property, plant or equipment of any Co-Borrower or its consolidated Subsidiaries
which is not sold or otherwise disposed of in the ordinary course of business
and any gain (loss) realized upon the sale or other disposition of any Equity
Interest of any Person;

 

(d)           any extraordinary or nonrecurring gains or losses or nonrecurring
other income or expenses, together with any related provision for taxes (and,
without duplication, any Restricted Payment for taxes permitted in Section 9.04)
on such gains or losses or other income or expenses and all related fees and
expenses;

 

(e)           the cumulative effect of a change in accounting principles;

 

(f)            any asset impairment write-downs, including ceiling test
writedowns, on oil and gas properties under GAAP or SEC guidelines;

 

(g)           any unrealized non-cash gains or losses or charges in respect of
obligations under Swap Agreements (including those resulting from the
application of Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC) 815);

 

(h)           income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued);

 

(i)            all deferred financing costs written off, and premiums paid, in
connection with any early extinguishment of Debt;

 

(j)            any depreciation, depletion and amortization expense in excess of
capital expenditures; and

 

8

--------------------------------------------------------------------------------


 

(k)           any non-cash compensation charge arising from any grant of stock,
stock options or other equity based awards.

 

“Consolidated Net Interest Expense” means, for any period, the total
consolidated interest expense of the Borrowers and their Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, plus,
to the extent not included in such interest expense and without duplication:

 

(a)           interest expense for such period attributable to Capital Lease
Obligations and the interest component of any deferred payment obligations;

 

(b)           amortization of debt discount and debt issuance cost (provided
that any amortization of bond premium will be credited to reduce Consolidated
Net Interest Expense unless, pursuant to GAAP, such amortization of bond premium
has otherwise reduced Consolidated Net Interest Expense);

 

(c)           non-cash interest expense;

 

(d)           commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing;

 

(e)           the interest expense on Debt of another Person that is guaranteed
by a Co-Borrower or one of its Restricted Subsidiaries or secured by a lien on
assets of a Co-Borrower or one of its Restricted Subsidiaries, to the extent
such guarantee becomes payable or such lien becomes subject to foreclosure;

 

(f)            costs associated with interest rate obligations under Swap
Agreements (including amortization of fees); provided, however, that if such
interest rate obligations under Swap Agreements result in net benefits rather
than costs, such benefits shall be credited to reduce Consolidated Net Interest
Expense unless, pursuant to GAAP, such net benefits are otherwise reflected in
Consolidated Net Income;

 

(g)           the consolidated interest expense of the Borrowers and their
Restricted Subsidiaries that was capitalized during such period; and

 

(h)           all dividends paid or payable in cash, cash equivalents or Debt or
dividends accrued during such period on any series of Disqualified Capital Stock
of the Borrowers;

 

and minus, consolidated interest income and, to the extent included above,
write-off of deferred financing costs (and interest) attributable to
Dollar-Denominated Production Payments.

 

“Consolidated Subsidiaries” means each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

 

9

--------------------------------------------------------------------------------


 

voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

 

“Debt” means, for any Person, the sum of the following (without duplication): 
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services excluding
accounts payable incurred in the ordinary course of business with respect to
which no more than 90 days have elapsed since the date of invoice; (d) all
Capital Lease Obligations; (e) all obligations under Synthetic Leases; (f) all
Debt (as defined in the other clauses of this definition) of others secured by a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Debt or Property of others,
in each case, intended as a means of credit enhancement for creditors of such
others and not as a purchase and sale agreement; (i) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements in the ordinary course of business; (j) any Debt of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;
(k) Disqualified Capital Stock; (l) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment; and (m) any deferred put premiums owed under a
Swap Agreement.  The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP.  For the sake of clarity,
except as provided in clause (m) of the first sentence of this definition,
obligations under Swap Agreements shall not constitute Debt.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three (3) Business Days of the date required to be
funded by it hereunder, (b) notified the Borrowers, the Administrative Agent, or
the Issuing Bank in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three (3) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this

 

10

--------------------------------------------------------------------------------


 

Agreement relating to its obligations to fund prospective Loans and purchase
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable, in each case at the option of the holder thereof) or upon the
happening of any event, matures or is mandatorily redeemable for any
consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock), pursuant to a sinking fund obligation or otherwise,
or is convertible or exchangeable for Debt or redeemable for any consideration
other than other Equity Interests (which would not constitute Disqualified
Capital Stock) at the option of the holder thereof, in whole or in part, on or
prior to the date that is one year after the earlier of (a) the Maturity Date
and (b) the date on which there are no Loans, LC Exposure or other obligations
hereunder outstanding and all of the Commitments are terminated.

 

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

“Engineered Value” means the value attributed to the Oil and Gas Properties in
the applicable Reserve Report based upon the discounted present value of the
estimated net cash flow to be realized from the production of Hydrocarbons from
such Oil and Gas Properties as set forth in such applicable Reserve Report.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrowers
or any Subsidiary are conducting or at

 

11

--------------------------------------------------------------------------------


 

any time has conducted business, or where any Property of the Borrowers or any
Subsidiary is located, including without limitation, the Oil Pollution Act of
1990 (“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, and other environmental conservation or
protection Governmental Requirements.  The term “oil” shall have the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA, the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA and the term “oil
and gas waste” shall have the meaning specified in Section 91.1011 of the Texas
Natural Resources Code (“Section 91.1011”); provided, however, that (a) in the
event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and (b) to the extent the
laws of the state or other jurisdiction in which any Property of the Borrowers
or any Subsidiary are located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is
broader than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such
broader meaning shall apply with respect to Property located in such state or
other jurisdiction.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that, together with a Co-Borrower or a Subsidiary is treated as a “single
employer” under Section 414(b) or (c) of the Code, or solely for the proposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of a failure to meet the minimum funding standards under
Section 412 of 430 of the Code or Section 303 of ERISA; (c) the incurrence by
any Co-Borrower or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Plan; (d) the receipt by any
Co-Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (e) the

 

12

--------------------------------------------------------------------------------


 

determination that any Plan is considered an “at risk” plan or a plan in
endangered or critical status within the meaning of Section 430 of the Code or
Section 303 of ERISA; (f) the incurrence by any Co-Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by any Co-Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
any Co-Borrower or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

“Excepted Liens” means (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens on pledges or deposits required in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens that arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrowers or any Subsidiary or materially impair
the value of such Property subject thereto; (e) Liens arising solely by virtue
of any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrowers or any of their Subsidiaries to

 

13

--------------------------------------------------------------------------------


 

provide collateral to the depository institution; (f) easements, rights-of-way,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrowers or any Subsidiary for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
Borrowers or any Subsidiary or materially impair the value of such Property
subject thereto; (g) Liens on cash or securities pledged to secure performance
of tenders, surety and appeal bonds, government contracts, performance and
return of money bonds, bids, trade contracts, leases, statutory obligations,
regulatory obligations and other obligations of a like nature incurred in the
ordinary course of business; (h) judgment and attachment Liens not giving rise
to an Event of Default, provided that any appropriate legal proceedings which
may have been duly initiated for the review of such judgment shall not have been
finally terminated or the period within which such proceeding may be initiated
shall not have expired and no action to enforce such Lien has been commenced;
and (i) Liens arising from UCC financing statement filings regarding operating
leases entered into by any Co-Borrower and its Subsidiaries in the ordinary
course of business covering only the Property under lease; provided, further
that Liens described in clauses (a) through (e) shall remain Excepted Liens only
for so long as no action to enforce such Lien has been commenced and no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder or under any other Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America or such other jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which a Co-Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrowers under Section 5.04(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 5.03(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(c) and (d) any federal withholding Taxes imposed
under FATCA.

 

“Family” means (a) an individual, (b) such individual’s spouse, (c) any other
natural person who is related to such individual or such individual’s spouse
within the second degree of kinship and (d) any other natural person who has
been adopted by such individual.

 

14

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with, any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, New York or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means any letter agreement executed in connection herewith and/or
with a syndication of this credit facility by the Borrowers and the
Administrative Agent pertaining to certain fees payable to the Administrative
Agent.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of each Co-Borrower.

 

“Financial Statements” means the financial statement or statements of Sanchez
and its Consolidated Subsidiaries (including the other Co-Borrowers) referred to
in Section 7.04(a).

 

“First Lien Collateral Agent” has the meaning assigned such term in
Section 12.17.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Loan Parties are located.  For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrowers, any Subsidiary, any of their Properties, the Administrative Agent,
the Issuing Bank or any Lender.

 

15

--------------------------------------------------------------------------------


 

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guaranty” means the Guaranty to be executed by the Guarantors, substantially in
the form of Exhibit G or any other form approved by the Administrative Agent.

 

“Guarantor” means all Restricted Subsidiaries of Borrowers.  As of the date
hereof, there are no Guarantors.

 

“Hazardous Materials” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation:  (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) Hydrocarbons, petroleum products, petroleum substances,
natural gas, oil, oil and gas waste, crude oil, and any components, fractions,
or derivatives thereof; and (c) radioactive materials, asbestos containing
materials, polychlorinated biphenyls, or radon.

 

“Hedge Exposure” means, at the time of determination, the amount that would be
due, if any, by the Borrowers to a Secured Swap Provider upon termination of all
transactions under a Swap Agreement with that Secured Swap Provider.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any (or, if the context so requires, an amount
calculated at such rate), that at any time or from time to time may be
contracted for, taken, reserved, charged, or received by such Lender under
applicable laws with respect to an obligation, as such laws are presently in
effect or, to the extent allowed by applicable law, as such laws may hereafter
be in effect and which allow a higher maximum non-usurious interest rate than
such laws now allow.  The determination of the Highest Lawful Rate shall, to the
extent required by applicable law, take into account as interest paid, taken,
received, charged, reserved or contracted for any and all relevant payments or
charges under the Loan Documents.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

16

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means that certain intercreditor agreement dated of
even date herewith by and among Administrative Agent, Second Lien Lender and
Borrowers.

 

“Interest Election Request” means a request by the Borrowers to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar quarter and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrowers may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Investment” means, for any Person, any of the following: (a) the acquisition
(whether for cash, Property, services or securities or otherwise) of Equity
Interests of any other Person or any agreement to make any such acquisition
(including, without limitation, any “short sale” or any sale of any securities
at a time when such securities are not owned by the Person entering into such
short sale) or any capital contribution to any other Person; (b) the making of
any deposit with, or advance, loan or capital contribution to, assumption of
Debt of, purchase or other acquisition of any other Debt or equity participation
or interest in, or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person); or
(c) the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Equity Interests to be sold) with respect to, Debt
or other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person.

 

17

--------------------------------------------------------------------------------


 

“Issuing Bank” means Capital One, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i).

 

“Joinder” means a Joinder to be executed in accordance with Section 8.16
substantially in the form of Exhibit H or any other form approved by
Administrative Agent.

 

“LC Commitment” at any time means Ten Million Dollars ($10,000,000).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Lender’s Swap Designee” means any Person designated by a Lender that does not
itself have the capability to enter into Swap Agreements; provided such Person
must (i) be acceptable to the Borrowers and (ii) enter into an intercreditor
agreement with, and in form and content satisfactory to, Administrative Agent,
providing for the sharing of collateral securing the Obligations.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrowers, or entered into by the Borrowers, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates LIBOR01 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the LIBO Rate with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and, in each case, for a maturity comparable to such Interest Period are offered
by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

 

18

--------------------------------------------------------------------------------


 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) royalties, production payments and the like payable
out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, encroachments,
exceptions or reservations.  For the purposes of this Agreement, each
Co-Borrower and its Subsidiaries shall be deemed to be the owner of any Property
which it has acquired or holds subject to a conditional sale agreement, or
leases under a financing lease or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Guaranties, the
Intercreditor Agreement, the Undertaking to Pay Directly and all other
agreements, instruments, documents and certificates, other than Swap Agreements,
executed and delivered to the Administrative Agent or any Lender in connection
with this Agreement or the transactions contemplated hereby.

 

“Loan Parties” means the Borrowers and each Subsidiary that is a party to any
Loan Document.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property or condition (financial or otherwise) of any Co-Borrower
and its Subsidiaries taken as a whole, (b) the ability of any Loan Party to
perform any of its obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, any Issuing Bank or any Lender
under any Loan Document.

 

“Material Indebtedness” means (a) the Second Lien Loan and (b) Debt (other than
the Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more Co-Borrower and their Subsidiaries in an
aggregate principal amount exceeding $1,000,000.00.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the
Borrowers or any Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that a
Co-Borrower or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.

 

“Maturity Date” means November 16, 2015.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts,” as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the

 

19

--------------------------------------------------------------------------------


 

Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), or (b) modified
from time to time pursuant to any assignment permitted by Section 12.04(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by any Co-Borrower or any
Restricted Subsidiary that is subject to the Liens existing and to exist under
the terms of the Security Instruments.

 

“Mortgages” means all mortgages and deeds of trust executed in connection
herewith.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

 

“Notes” means the promissory notes of the Borrowers described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Obligations” means, without duplication, (a) all Debt evidenced hereunder,
(b) the obligation of the Loan Parties for the payment of the fees payable
hereunder or under the other Loan Documents, (c) all obligations and liabilities
of any Loan Party under any Swap Agreement between such Loan Party and any
Person that, at the time such obligation was entered into, was a Lender or
Affiliate of a Lender hereunder or a Lender’s Swap Designee, (d) the obligations
of the Loan Parties relating to Bank Products, and (e) all other obligations and
liabilities (monetary or otherwise, whether absolute or contingent, matured or
unmatured) of the Loan Parties to the Administrative Agent, the Issuer and the
Lenders, including reimbursement obligations with respect to LC Disbursements,
in each case now existing or hereafter incurred under, arising out of or in
connection with any Loan Document, and to the extent that any of the foregoing
includes or refers to the payment of amounts deemed or constituting interest,
only so much thereof as shall have accrued, been earned and which remains unpaid
at each relevant time of determination.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to Hydrocarbon
Interests; (f) all tenements,

 

20

--------------------------------------------------------------------------------


 

hereditaments, appurtenances and Properties in any manner appertaining,
belonging, affixed or incidental to Hydrocarbon Interests and (g) all
Properties, rights, titles, interests and estates described or referred to
above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

“Operator” means Sanchez Oil & Gas Corporation, a Delaware corporation.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document; “Other
Taxes” shall not include Excluded Taxes.

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Patriot Act” has the meaning set forth in Section 12.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.

 

“Permitted Preferred Stock Distributions” means dividends to holders of the
Preferred Stock to the extent described and provided for by that certain
Certificate of Designations of 4.875% Convertible Perpetual Preferred Stock,
Series A of Sanchez dated September 17, 2012.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan), subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which a Co-Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock” means the shares of the series of Sanchez’ preferred stock,
par value $0.01, issued pursuant to that certain Certificate of Designations of
4.875% Convertible Perpetual Preferred Stock, Series A of Sanchez dated
September 17, 2012.

 

21

--------------------------------------------------------------------------------


 

“Prime Rate” means the prime rate of interest published by the Wall Street
Journal from time to time; each change in the Prime Rate shall be effective from
and including the date such change is published as being effective.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Proved Reserves” shall have the meaning given that term in the SPE/WPC
Definitions.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt.  “Redeem” has the correlative meaning
thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two thirds percent (66 2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two thirds
percent (66 2/3%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or
June 30th (or such other date in the event of an Interim Redetermination) the
oil and gas reserves attributable to the proved Oil

 

22

--------------------------------------------------------------------------------


 

and Gas Properties of the Borrowers and the Restricted Subsidiaries, together
with a projection of the rate of production and future net income, taxes,
operating expenses and capital expenditures with respect thereto as of such
date, based upon the pricing assumptions consistent with SEC reporting
requirements at the time, and reflecting Swap Agreements in place with respect
to such production.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person.  Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of each Co-Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Person
or any payment (whether in cash, securities or other Property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Person or any option, warrant or other right to acquire any
such Equity Interests in any Person.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary or a Co-Borrower.

 

“Rolling Period” means (a) for the fiscal quarters ending prior to June 30,
2013, the period commencing on June 30, 2012 and ending on the last day of such
fiscal quarter and (b) for the fiscal quarter ending on June 30, 2013, and for
each fiscal quarter thereafter, the period of four consecutive fiscal quarters
ending on the last day of such fiscal quarter.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Sanchez Family” means (a) Antonio R. Sanchez, III and A.R. Sanchez, Jr.,
(b) any spouse or descendant of any individual named in (a), (c) any other
natural person who is a member of the Family of any such individual referenced
in (a)-(b) above and (d) any other natural person who has been adopted by any
such individual referenced in (a)-(c) above.

 

“Sanchez Group” means (a) any member of the Sanchez Family, (b) the Operator,
Sanchez Energy Partners I, LP and SEP Management I, LLC and (c) any Person
Controlled by any one or more of the foregoing.

 

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“Second Lien” has the meaning set forth in Section 9.03(b).

 

“Second Lien Lender” means Macquarie Bank Limited and any other Person party to
the Second Lien Loan Documents as a lender.

 

23

--------------------------------------------------------------------------------


 

“Second Lien Loan” means the second lien term loan made or to be made by the
Second Lien Lender to Borrowers pursuant to the Second Lien Loan Documents.

 

“Second Lien Loan Documents” means all documents, instruments, and agreements
now or hereafter executed and/or delivered by Borrowers in connection with the
Second Lien Loan.

 

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

 

“Secured Swap Provider” means any Lender, any Affiliate of a Lender or any
Lender’s Swap Designee who has entered into a Swap Agreement with a Co-Borrower
or its Subsidiaries pursuant to the terms of this Agreement.

 

“Security Agreement” means the Security and Pledge Agreement executed by
Borrowers and the Guarantors of even date herewith.

 

“Security Instruments” means the mortgages, deeds of trust, security agreements,
pledge agreements, deposit account control agreements, guaranty agreements and
other agreements, instruments or certificates, and any and all other agreements,
instruments, certificates or certificates now or hereafter executed and
delivered by the Borrowers or any other Person (other than Swap Agreements or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Obligations pursuant to this Agreement) in
connection with, or as security for the payment or performance of the
Obligations, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time, including, without limitation, the Security
Agreement, Mortgages and Transfer Letters.

 

“Senior Debt” means the sum of the principal balance of the Loans outstanding
hereunder plus any deferred put premiums under all Swap Agreements.

 

“SPE/WPC Definitions” means the definitions promulgated by the Society of
Petroleum Evaluation Engineers and the World Petroleum Congress and in effect
from time to time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” means of a Person means (a) a corporation, partnership, joint
venture, limited liability company or other business entity of which at least a
majority of the outstanding Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the

 

24

--------------------------------------------------------------------------------


 

board of directors, managers or other governing body of such Person
(irrespective of whether or not at the time Equity Interests of any other class
or classes of such Person shall have or might have voting power by reason of the
happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more of its Subsidiaries or such Person and
one or more of its Subsidiaries, and (b) any partnership of which such Person or
any of its Subsidiaries is a general partner.  Unless otherwise indicated
herein, each reference to the term “Subsidiary” shall mean a Subsidiary of any
Co-Borrower.

 

“Swap Agreement” means any transaction or agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, whether or not any such transaction is
governed by or subject to any master agreement.  For the avoidance of doubt,
(a) a Swap Agreement governed by a master agreement, including any master
agreement published by the International Swaps and Derivatives
Association, Inc., shall be deemed entered into when such individual Swap
Agreement is entered into without regard to the date on which such master
agreement is entered into, and (b) any hedge position or hedging arrangement of
the type described in the immediately preceding sentence shall be considered a
Swap Agreement regardless of whether a written agreement or written confirmation
is entered into.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
Obligations for borrowed money for purposes of U.S. federal income taxes, if the
lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, eighty percent
(80%) of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.

 

“Tax Amount” means, for any period, the combined federal, state and local income
taxes, including estimated taxes, that would be payable by the Borrowers if it
were a Texas corporation filing separate tax returns with respect to its Taxable
Income for such period; provided that in determining the Tax Amount, the effect
thereon of any net operating loss carry-forwards or other carry-forwards or tax
attributes, such as alternative minimum tax carry-forwards, that would have
arisen if any Co-Borrower were a Texas corporation shall be taken into account;
provided, further, that, if there is an adjustment in the amount of the Taxable
Income for any period, an appropriate positive or negative adjustment shall be
made in the Tax Amount, and if the Tax Amount is negative, then the Tax Amount
for succeeding periods shall be reduced to take into account such negative
amount until such negative amount is reduced to zero. Notwithstanding anything
to the contrary, Tax Amount shall not include taxes resulting from a
Co-Borrower’s reorganization as, or change in the status to, a corporation for
tax purposes.

 

“Taxable Income” means, for any period, the taxable income or loss of the
Borrowers for such period for U.S. federal income tax purposes.

 

25

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the earliest of (a) the Maturity Date, (b) the date of
termination of the Commitments pursuant to Section 2.06 and (c) the date of
termination of the commitments pursuant to Section 10.02(a).

 

“Transactions” means the execution, delivery and performance by any Co-Borrower
or any Guarantor of this Agreement and each other Loan Document to which it is a
party, the borrowing of Loans, the use of the proceeds thereof and the issuance
of Letters of Credit hereunder, and the grant of Liens by the Borrowers on
Mortgaged Properties, other Properties and Collateral pursuant to the Security
Instruments.

 

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
executed and delivered by the Borrowers or any Person executing and delivering a
Mortgage.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of Texas, or, where applicable as to specific Property, any other relevant
state.

 

“Undertaking to Pay Directly” means the Undertaking to Pay Directly executed by
Operator in favor of the Administrative Agent of even date herewith.

 

“Unrestricted Subsidiary” means any Subsidiary of a Co-Borrower that is
designated by the Board of Directors of such Co-Borrower as an Unrestricted
Subsidiary pursuant to a resolution of the Board of Directors, but only to the
extent that such Subsidiary:

 

(1)           has no Debt other than Debt which is non-recourse to such
Co-Borrower;

 

(2)           is not party to any agreement, contract, arrangement or
understanding with any Co-Borrower or any Restricted Subsidiary of such
Co-Borrower unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to such Co-Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of such Co-Borrower;

 

(3)           is a Person with respect to which neither such Co-Borrower nor any
of its Restricted Subsidiaries has any direct or indirect obligation (a) to
subscribe for additional Equity Interests or (b) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results; and

 

(4)           does not guarantee or otherwise directly or indirectly provide
credit support for any Debt of such Co-Borrower or any of its Restricted
Subsidiaries.

 

Any designation of a Subsidiary of a Co-Borrower as an Unrestricted Subsidiary
shall be made in an officer’s certificate delivered to the Administrative Agent
and containing a

 

26

--------------------------------------------------------------------------------


 

certification that such designation is in compliance with the terms of this
definition.  If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any Debt of
such Subsidiary will be deemed to be incurred by a Restricted Subsidiary of such
Co-Borrower as of such date and any Lien of such Subsidiary will be deemed to be
incurred as of such date and, if such Debt is not permitted to be incurred
pursuant to Section 9.02 hereof, or such Lien is not permitted to be incurred as
of such date pursuant to Section 9.03 hereof, then in either case, the Borrowers
will be in default of such covenant.

 

“U.S. Tax Compliance Certificate” has the meaning assigned such term in
Section 5.03(e)(ii)(1)(C).

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by a Co-Borrower or one or
more of the Wholly-Owned Subsidiaries or by a Co-Borrower and one or more of the
Wholly-Owned Subsidiaries.

 

Section 1.03         Types of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”.

 

Section 1.04         Terms Generally; Rules of Construction.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.  No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

Section 1.05         Accounting Terms and Determinations; GAAP.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative

 

27

--------------------------------------------------------------------------------


 

Agent or the Lenders hereunder shall be prepared, in accordance with GAAP,
applied on a basis consistent with the Financial Statements except for changes
in which the Borrowers’ independent certified public accountants concur and
which are disclosed to Administrative Agent on the next date on which financial
statements are required to be delivered to the Lenders pursuant to
Section 8.01(a); provided that, unless the Borrowers and the Required Lenders
shall otherwise agree in writing, no such change shall modify or affect the
manner in which compliance with the covenants contained herein is computed such
that all such computations shall be conducted utilizing financial information
presented consistently with prior periods.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01         Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrowers during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (b) the
total Credit Exposures exceeding the total Commitments.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, repay and reborrow the Loans.

 

Section 2.02         Loans and Borrowings.

 

(a)           Borrowings; Several Obligations.  Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)           Types of Loans.  Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrowers may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is not less than $250,000.  At
the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is not less than $250,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e).  Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of six (6) Eurodollar Borrowings outstanding. 
Notwithstanding any other provision of this Agreement, the Borrowers shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

28

--------------------------------------------------------------------------------


 

(d)           Notes.  Any Lender may request that Loans made by it be evidenced
by a single promissory note.  In such event, the Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender in substantially the form of Exhibit A, dated, in the case of
(i) any Lender party hereto as of the date of this Agreement, as of the date of
this Agreement, or (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption, payable to the order of such Lender in a principal amount equal to
its Maximum Credit Amount as in effect on such date, and otherwise duly
completed.  If any Lender’s Maximum Credit Amount increases or decreases for any
reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise), the
Borrowers shall deliver or cause to be delivered on the effective date of such
increase or decrease, a new Note payable to the order of any Lender who
requested a Note hereunder in a principal amount equal to its Maximum Credit
Amount after giving effect to such increase or decrease, and otherwise duly
completed, and such Lender agrees to promptly thereafter return the previously
issued Note held by such Lender marked canceled or otherwise similarly defaced. 
The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by each Lender that receives a Note, and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
for its Note, and, prior to any transfer, may be endorsed by such Lender on a
schedule attached to such Note or any continuation thereof or on any separate
record maintained by such Lender.  Failure to make any such notation or to
attach a schedule shall not affect any Lender’s or the Borrowers’ rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.

 

Section 2.03         Requests for Borrowings.  To request a Borrowing, the
Borrowers shall notify the Administrative Agent of such request by telephone or
by written Borrowing Request in substantially the form of Exhibit B and signed
by the Borrowers (a “written Borrowing Request”):  (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, Houston, Texas time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, Houston, Texas time, one
Business Day before the date of the proposed Borrowing.  Each telephonic and
written Borrowing Request shall be irrevocable and each telephonic Borrowing
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(v)           the amount equal to the lesser of the Aggregate Maximum Credit
Amounts and the then effective Borrowing Base, the current total Credit
Exposures (without regard

 

29

--------------------------------------------------------------------------------


 

to the requested Borrowing) and the pro forma total Credit Exposures (giving
effect to the requested Borrowing); and

 

(vi)          the location and number of the Borrowers’ account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.  Each
Borrowing Request shall constitute a representation that the amount of the
requested Borrowing shall not cause the total Credit Exposures to exceed the
lesser of the Aggregate Maximum Credit Amounts and the then effective Borrowing
Base).  Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

Section 2.04         Interest Elections.

 

(a)           Conversion and Continuance.  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrowers may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04.  The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)           Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrowers shall notify the Administrative Agent of such
election by telephone or by a written Interest Election Request in substantially
the form of Exhibit C and signed by the Borrowers (a “written Interest Election
Request”) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each
telephonic and written Interest Election Request shall be irrevocable and each
telephonic Interest Election Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent.

 

(c)           Information in Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

30

--------------------------------------------------------------------------------


 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default on Interest Election.  If the Borrowers fail to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing:  (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be deemed
to have requested an ABR Borrowing) and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.05         Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Houston, Texas time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrowers by promptly crediting the amounts so received, in like funds, to an
account of the Borrowers maintained with the Administrative Agent in Houston,
Texas and designated by the Borrowers in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.08(e) shall be remitted by the Administrative Agent to
the Issuing Bank that made such LC Disbursement.

 

(b)           Presumption of Funding by the Lenders.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
(a) and may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and each Co-Borrower severally agree to pay to the
Administrative Agent forthwith on demand such

 

31

--------------------------------------------------------------------------------


 

corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.06         Changes in the Aggregate Maximum Credit Amounts.

 

(a)           Scheduled Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.  If at any
time the Aggregate Maximum Credit Amounts or the Borrowing Base is terminated or
reduced to zero, then, at the option of the Administrative Agent, the
Commitments shall terminate on the effective date of such termination or
reduction.  Notwithstanding the foregoing, the parties hereto hereby agree that
this Agreement shall not be terminated until all Obligations are paid and
performed in full.

 

(b)           Optional Termination and Reduction of Aggregate Credit Amounts.

 

(i)            The Borrowers may at any time terminate, or from time to time
reduce, the Aggregate Maximum Credit Amounts; provided that (1) each reduction
of the Aggregate Maximum Credit Amounts shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 (or, if less than
$1,000,000 or $5,000,000, the entire Aggregate Maximum Credit Amount) and
(2) the Borrowers shall not terminate or reduce the Aggregate Maximum Credit
Amounts if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04(c), the total Credit Exposures would exceed the
total Commitments.

 

(ii)           The Borrowers shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof.  Promptly following receipt of any notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each notice delivered
by the Borrowers pursuant to this Section 2.06(b)(ii) shall be irrevocable.  Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated except pursuant to Section 2.06.  Each
reduction of the Aggregate Maximum Credit Amounts shall be made ratably among
the Lenders in accordance with each Lender’s Applicable Percentage.

 

Section 2.07         Borrowing Base.

 

(a)           Initial Borrowing Base.  For the period from and including the
Effective Date to but excluding the first Redetermination Date, the amount of
the Borrowing Base shall be Twenty-Seven Million Five Hundred Thousand and
No/100 Dollars ($27,500,000).  Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to
Section 8.13(c) or Section 9.11.

 

32

--------------------------------------------------------------------------------


 

(b)           Scheduled and Interim Redeterminations.  The Borrowing Base shall
be redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrowers, the Administrative
Agent, the Issuing Bank and the Lenders on or before April 1st and October 1st
of each year  beginning April 1, 2013 or, in each case, such date promptly
thereafter as reasonably practicable based on the engineering and other
information available to the Lenders).  In addition, the Borrowers may by
notifying the Administrative Agent thereof, and the Administrative Agent may, at
the direction of the Required Lenders, by notifying the Borrowers thereof, each
elect to cause the Borrowing Base to be redetermined twice between each
Scheduled Redetermination (together with any redetermination described in the
immediately following sentence, an “Interim Redetermination”) in accordance with
this Section 2.07.  In addition to any Interim Redetermination described in the
immediately preceding sentence, upon the occurrence of a sale of Oil and Gas
Properties as described in Section 9.11(e)(4), the Administrative Agent or the
Required Lenders may, by notifying the Borrowers thereof, elect to cause an
additional redetermination of the Borrowing Base.

 

(c)           Scheduled and Interim Redetermination Procedure.

 

(i)            Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows:  upon receipt by the Administrative Agent of
(1) the Reserve Report and the certificate required to be delivered by the
Borrowers, in the case of a Scheduled Redetermination, pursuant to
Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (2) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Required Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt) as the Administrative Agent deems
appropriate in its sole discretion and consistent with its normal oil and gas
lending criteria as it exists at the particular time.  In no event shall the
Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts.

 

(ii)           The Administrative Agent shall notify the Borrowers and the
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

 

(1)           in the case of a Scheduled Redetermination (A) if the
Administrative Agent shall have received the Engineering Reports and other
information required to be delivered by the Borrowers pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on or before the
March 15th and September 15th of such year following the date of delivery or
(B) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrowers pursuant to Section 8.12(a) and (c) in
a timely and

 

33

--------------------------------------------------------------------------------


 

complete manner, then promptly after the Administrative Agent has received
complete Engineering Reports and other information from the Borrowers and have
had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i), and in any event within fifteen (15) days
after the Administrative Agent has received the required Engineering Reports;
and

 

(2)           in the case of an Interim Redetermination, promptly, and in any
event, within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

 

(iii)          Any Proposed Borrowing Base that would increase the Borrowing
Base then in effect must be approved or deemed to have been approved by all of
the Lenders as provided in this Section 2.07(c)(iii) and any Proposed Borrowing
Base that would decrease or maintain the Borrowing Base then in effect must be
approved or be deemed to have been approved by the Required Lenders as provided
in this Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing Base
Notice, each Lender shall have fifteen (15) days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base.  If at the end of such fifteen (15) days, any Lender
has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base.  If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d).  If, however, at the end of such 15-day
period, all of the Lenders or the Required Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then the Administrative Agent
shall (1) notify the Borrowers of the Proposed Borrowing Base and which Lenders
have not approved or been deemed to have approved of the Proposed Borrowing Base
and (2) poll the Lenders to ascertain the highest Borrowing Base then acceptable
to a number of Lenders sufficient to constitute the Required Lenders for
purposes of this Section 2.07 and, so long as such amount does not increase the
Borrowing Base then in effect, such amount shall become the new Borrowing Base,
effective on the date specified in Section 2.07(d).

 

(d)           Effectiveness of a Redetermined Borrowing Base.  After a
redetermined Borrowing Base is approved or is deemed to have been approved by
all of the Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrowers and
the Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrowers, the Administrative Agent, each Issuing Bank and
the Lenders:

 

(i)            in the case of a Scheduled Redetermination, (1) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrowers pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on the April 1st or October 1st, as applicable, following
such notice, or (2) if the

 

34

--------------------------------------------------------------------------------


 

Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrowers pursuant to Section 8.12(a) and (c) in a timely
and complete manner, then on the Business Day next succeeding delivery of such
notice; and

 

(ii)           in the case of an Interim Redetermination, on the Business Day
next succeeding delivery of such notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 8.13(c) or Section 9.11,
whichever occurs first.  Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrowers.

 

Section 2.08         Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrowers may request the Issuing Bank to issue Letters of Credit in dollars
for its own account or for the account of any of its Restricted Subsidiaries, in
a form reasonably acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the Availability Period.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any Letter of Credit Agreement, the terms and conditions
of this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrowers shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (not less than three (3) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:  (i)requesting the issuance of a Letter of Credit or identifying the
outstanding Letter of Credit to be amended, renewed or extended; (ii) specifying
the date of issuance, amendment, renewal or extension (which shall be a Business
Day); (iii) specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.08(c)); (iv) specifying the amount of such
Letter of Credit; (v) specifying the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit; and (vi) specifying the amount of the then
effective Borrowing Base, the current total Credit Exposures (without regard to
the requested Letter of Credit or the requested amendment, renewal or extension
of an outstanding Letter of Credit) and the pro forma total Credit Exposures
(giving effect to the requested Letter of Credit or the requested amendment,
renewal or extension of an outstanding Letter of Credit).  If requested by the
Issuing Bank, the Borrowers shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and with respect to each notice provided by the Borrowers above and any
issuance, amendment, renewal or extension of each Letter of Credit, the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (1) the LC Exposure shall not
exceed the LC Commitment and (2) the total Credit Exposures shall not

 

35

--------------------------------------------------------------------------------


 

exceed the total Commitments (i.e. the lesser of the Aggregate Maximum Credit
Amounts and the then effective Borrowing Base).

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal, which
renewal may be provided for in the initial Letter of Credit, or extension
thereof, one year after such renewal or extension) and (ii) the date that is
twenty (20) Business Days prior to the Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to an existing Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank that issues such
Letter of Credit or the Lenders, the Issuing Bank hereby grants to each Lender,
and each Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrowers on the date due as
provided in Section 2.08(e), or of any reimbursement payment required to be
refunded to the Borrowers for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this Section 2.08(d)
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement (i) not later than 2:00 p.m., Houston, Texas time, on the date
following the date that such LC Disbursement is made, if the Borrowers shall
have received notice of such LC Disbursement prior to 12:00 noon, Houston, Texas
time, on the date such LC Disbursement is made, or, (ii) not later than
2:00 p.m., Houston, Texas time, on the second Business Day immediately following
the day that the Borrowers receive such notice, if such notice is not received
prior to 12:00 noon on the date such LC Disbursement was made.  If the Borrowers
fail to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the
Borrowers in respect thereof and such Lender’s Applicable Percentage thereof. 
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrowers pursuant to this Section 2.08(e), the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this Section 2.08(e) to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear.  Any
payment made by a Lender pursuant to this Section 2.08(e) to reimburse the
Issuing

 

36

--------------------------------------------------------------------------------


 

Bank for any LC Disbursement shall not constitute a Loan and shall not relieve
the Borrowers of their obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrowers’ obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrowers’ obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrowers to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrowers to the extent permitted by applicable law) suffered by the
Borrowers that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank, in its sole reasonable discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrowers by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

37

--------------------------------------------------------------------------------


 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, until the Borrowers shall have reimbursed the Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under
Section 2.08(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrowers reimburse such LC Disbursement, at the rate per annum
then applicable to ABR Loans.  Interest accrued pursuant to this Section 2.08(h)
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 2.08(d) to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

 

(i)            Replacement of an Issuing Bank.  The Issuing Bank may be replaced
or resign at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Issuing Bank and, the successor Issuing
Bank.  The Administrative Agent shall notify the Lenders of any such resignation
or replacement of the Issuing Bank.  At the time any such resignation or
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b).  From and after the effective date of such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
resignation or replacement of the Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

(j)            Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing and the Borrowers receive notice from the Administrative Agent
or the Required Lenders demanding the deposit of cash collateral pursuant to
this Section 2.08(j), or (ii) the Borrowers are required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then the Borrowers shall
deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to, in the case of an Event of Default, the LC Exposure, and in the case of a
payment required by Section 3.04(c), the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest thereon to
the extent not otherwise included in such payment; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrowers or any Restricted Subsidiary described in Section 10.01(g) or
Section 10.01(h).  The Borrowers hereby grant to the Administrative Agent, for
the benefit of the Issuing Bank and the Lenders, an exclusive first priority and
continuing perfected security interest in and Lien on such account and all cash,
checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any

 

38

--------------------------------------------------------------------------------


 

substitutions and replacements therefor.  The Borrowers’ obligation to deposit
amounts pursuant to this Section 2.08(j) shall be absolute and unconditional,
without regard to whether any beneficiary of any such Letter of Credit has
attempted to draw down all or a portion of such amount under the terms of a
Letter of Credit, and, to the fullest extent permitted by applicable law, shall
not be subject to any defense or be affected by a right of set-off, counterclaim
or recoupment which the Borrowers or any of their Subsidiaries may now or
hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such deposit shall be held as collateral securing the payment and
performance of the Borrowers’ obligations under this Agreement and the other
Loan Documents in a “securities account” (within the meaning of Article 8 of the
UCC) over which the Administrative Agent shall have “control” (within the
meaning of the UCC).  Notwithstanding the foregoing, the Borrowers may direct
the Administrative Agent and the “securities intermediary” (within the meaning
of the UCC) to invest amounts credited to the securities account, at the
Borrowers’ risk and expense, in Investments described in Section 9.05(c) through
(f).  Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse, on a pro rata basis, the Issuing Bank for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrowers under this Agreement or
the other Loan Documents.  If the Borrowers are required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
and the Borrowers are not otherwise required to pay to the Administrative Agent
the excess attributable to an LC Exposure in connection with any prepayment
pursuant to Section 3.04(c), then such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three (3) Business Days
after all Events of Default have been cured or waived.

 

ARTICLE III

 

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01         Repayment of Loans.

 

Each Co-Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Termination Date.

 

Section 3.02         Interest.

 

(a)           ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

 

39

--------------------------------------------------------------------------------


 

(c)           Post-Default Rate.  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrowers hereunder or under any other Loan Document is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to two percent (2%) plus the rate applicable to ABR Loans as provided in
Section 3.02(a), but in no event to exceed the Highest Lawful Rate.

 

(d)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (i) in the event of any repayment or
prepayment of any Loan (other than an optional prepayment of an ABR Loan prior
to the Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, and
(ii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)           Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

 

Section 3.03         Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

40

--------------------------------------------------------------------------------


 

Section 3.04         Prepayments.

 

(a)           Optional Prepayments.  The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).  Partial optional
prepayments pursuant to this Section 3.04 shall be in an aggregate principal
amount of $250,000 or any whole multiple of $50,000 in excess thereof.

 

(b)           Notice and Terms of Optional Prepayment.  The Borrowers shall
notify the Administrative Agent by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, Houston, Texas time, three (3) Business Days before
the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing,
not later than 12:00 noon, Houston, Texas time, on the Business Day of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

 

(c)           Mandatory Prepayments.

 

(i)            Upon any adjustments to the Borrowing Base pursuant to
Section 9.11, if the total Credit Exposures exceeds the Borrowing Base as
adjusted, then the Borrowers shall (A) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).  The Borrowers shall
be obligated to make such prepayment and/or deposit of cash collateral on the
date it receives cash proceeds as a result of such disposition or such
incurrence of Debt; provided that all payments required to be made pursuant to
this Section 3.04(c)(i) must be made on or prior to the Termination Date.

 

(ii)           If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), the total Credit
Exposures exceeds the total Commitments, then the Borrowers shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).

 

(iii)          Upon any redetermination of or adjustment to the amount of the
Borrowing Base in accordance with Section 2.07 or Section 8.13(c), if the total
Credit Exposures exceeds the redetermined or adjusted Borrowing Base, then the
Borrowers shall, within ten (10) days after written notice that the total Credit
Exposure exceeds the redetermined or adjusted Borrowing Base (the amount of such
excess, a “Borrowing Base

 

41

--------------------------------------------------------------------------------


 

Deficiency”), notify Administrative Agent of its decision (the date of such
notice, the “Prepayment Decision Notice Date”) to do any (or any combination) of
the following which will result in the Borrowing Base Deficiency being
eliminated in the applicable time frame(s): (A) prepay Borrowings (i) in a lump
sum on or before the date which is twenty (20) days after the Prepayment Notice
Decision Date, (ii) in five (5) equal monthly payments beginning on the one
month anniversary of the Prepayment Notice Decision Date and continuing on the
corresponding day of the four following months, or (iii) out of proceeds of the
Second Lien Loan (including, if the Borrowers so requests and the Administrative
Agent approves such request, out of an increase in the amount thereof beyond the
amount stated in the definition thereof) on the date of receipt thereof and in
any case, if any Borrowing Base Deficiency remains after prepaying all of the
Borrowings as a result of an LC Exposure, deposit with the Administrative Agent
on behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j), and/or (B) within ninety (90) days of
the Prepayment Notice Decision Date, pledge additional Collateral to the
Administrative Agent for the benefit of the Lenders, which Collateral shall be
sufficient in Administrative Agent’s opinion to increase the Borrowing Base and
eliminate the Borrowing Base Deficiency.

 

(iv)          Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied to outstanding Borrowings first, ratably to any
ABR Borrowings then outstanding, and, second, to any Eurodollar Borrowings then
outstanding, and if more than one Eurodollar Borrowing is then outstanding, to
each such Eurodollar Borrowing in order of priority beginning with the
Eurodollar Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurodollar Borrowing with the most
number of days remaining in the Interest Period applicable thereto.

 

(v)           Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied ratably to the Loans included in the prepaid
Borrowings.  Prepayments pursuant to this Section 3.04(c) shall be accompanied
by accrued interest to the extent required by Section 3.02.

 

(d)           No Premium or Penalty.  Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

 

Section 3.05         Fees.

 

(a)           Commitment Fees.  The Borrowers agree to pay to the Administrative
Agent for the account of each Lender, ratably in accordance with its Applicable
Percentage, a commitment fee, which shall accrue at the applicable Commitment
Fee Rate on the average daily amount of the unused amount of the Borrowing Base
during the period from and including the date of this Agreement to but excluding
the Termination Date.  Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the
Termination Date, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would cause interest to accrue at a rate in excess
of the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and

 

42

--------------------------------------------------------------------------------


 

shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(b)           Letter of Credit Fees.  The Borrowers agree to pay (i) to the
Administrative Agent, for the account of each Lender, ratably in accordance with
its Applicable Percentage, an annual Letter of Credit fee on the aggregate LC
Exposure, which shall accrue at the same Applicable Margin used to determine the
interest rate applicable to Eurodollar Loans and be payable in arrears on the
Termination Date and the last day of each calendar quarter, and (ii) to the
Issuing Bank, for its own account, its standard and customary fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit issued
by such Issuing Bank or processing of drawings thereunder, which shall be
payable upon issuance and upon any renewal of such Letter of Credit.  Any other
fees payable to an Issuing Bank pursuant to this Section 3.05(b) shall be
payable within 10 days after demand.  All Letter of Credit fees and fronting
fees (as set forth herein or in the Fee Letter) shall be computed on the basis
of a year of 360 days, unless such computation would cause interest to accrue at
a rate in excess of the Highest Lawful Rate, in which case interest shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)           Administrative Agent Fees.  The Borrowers agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times specified in the Fee Letter, or otherwise separately agreed upon
between the Borrowers and the Administrative Agent.

 

(d)           Advancing Fees.  The Borrowers agree to pay to the Administrative
Agent, the Advancing Fees payable in the amounts and at the times specified in
the Fee Letter, or otherwise separately agreed upon between the Borrowers and
the Administrative Agent.

 

ARTICLE IV

 

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

 

Section 4.01         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Payments by the Borrowers.  The Borrowers shall make each payment
required to be made by the Borrowers hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under
Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon,
Houston, Texas time, on the date when due, in dollars that constitute
immediately available funds, without defense, deduction, recoupment, set-off or
counterclaim.  Fees, once paid, shall not be refundable under any circumstances
absent manifest error (e.g., as a result of a clerical mistake).  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments

 

43

--------------------------------------------------------------------------------


 

received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)           Sharing of Payments by Lenders.  If the Administrative Agent or
any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 4.01(c) shall not be construed
to apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section 4.01(c) shall apply).  The Borrowers consent to
the foregoing and agree, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

 

(d)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(a), 2.08(d) or (e), 4.02 or 12.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of

 

44

--------------------------------------------------------------------------------


 

such Lender under such Sections; in the case of each of (i) and (ii) above, in
any order as determined by the Administrative Agent in its discretion.

 

Section 4.02         Presumption of Payment by the Borrowers.  Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any Issuing Bank that the Borrowers will not make such payment,
the Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or such Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

Section 4.03         Certain Deductions by the Administrative Agent.  If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.08(e) or Section 4.02 then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

Section 4.04         Disposition of Proceeds.  The Security Instruments contain
an assignment by the Borrowers unto and in favor of the Administrative Agent for
the benefit of (i) the Lenders and (ii) the Secured Swap Providers, of all of
the Borrowers’ interest in and to production and all proceeds attributable
thereto that may be produced from or allocated to the Mortgaged Property.  The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Obligations and other obligations described
therein and secured thereby.  Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders
(including, without limitation, the sending of a Transfer Letter to the
purchaser or purchasers of such production), but the Lenders will instead permit
such proceeds to be paid to the Borrowers and their Restricted Subsidiaries and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the Borrowers and/or
such Restricted Subsidiaries.  Upon the expiration or termination of the
Commitments and the payment in full of the Obligations, the Administrative Agent
shall, at the expense of the Borrowers, execute and deliver such documentation
as any Co-Borrower shall reasonably request to re-convey to the relevant
Co-Borrower or Guarantor any property purportedly conveyed to the Administrative
Agent under the Security Instruments.

 

45

--------------------------------------------------------------------------------


 

ARTICLE V

 

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY;

 

DEFAULTING LENDERS

 

Section 5.01         Increased Costs.

 

(a)           Eurodollar Changes in Law.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

 

(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or any Issuing Bank
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrowers will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)           Certificates.  A certificate of a Lender or any Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) and reasonably detailed calculations therefor shall be
delivered to the Borrowers and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)           Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or any Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
such Issuing Bank’s right to demand such

 

46

--------------------------------------------------------------------------------


 

compensation; provided that the Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 5.01 for any increased costs
or reductions incurred more than ninety (90) days prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 5.02         Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrowers pursuant to Section 5.04(b), then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 5.02 and reasonably detailed calculations therefor
shall be delivered to the Borrowers and shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

Section 5.03         Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrowers under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrowers shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03(a)), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

47

--------------------------------------------------------------------------------


 

(b)           Payment of Other Taxes by the Borrowers.  The Borrowers shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent, each Lender and each Issuing Bank, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrowers hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.03) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate of the Administrative Agent, a Lender or
an Issuing Bank as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrowers and shall be conclusive absent
manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Foreign Lenders.

 

(i)            Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Co-Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrowers (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrowers as will permit such payments to be made without withholding or at a
reduced rate.

 

(ii)           Without limiting the generality of the foregoing:

 

(1)           any Foreign Lender shall deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrowers or the Administrative Agent), whichever of the
following is applicable:

 

(A)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “interest” article of such tax treaty

 

48

--------------------------------------------------------------------------------


 

and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(B)          executed originals of IRS Form W-8ECI;

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Co-Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(D)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W 8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner.

 

(2)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(f)            FATCA.  If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative

 

49

--------------------------------------------------------------------------------


 

Agent as may be necessary for the Borrowers and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(f), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(g)           U.S. Lenders.  Any Lender that is a U.S. Person shall deliver to
the Borrowers and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrowers or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.

 

(h)           Certifications.  Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowers and the Administrative Agent in writing of its legal inability to
do so.

 

(i)            Tax Refunds.  If the Administrative Agent or a Lender determines,
in its reasonable discretion, that it has received a refund of any Taxes or
Other Taxes as to which it has been indemnified by the Borrowers or with respect
to which the Borrowers have paid additional amounts pursuant to this
Section 5.03, it shall pay over such refund to the Borrowers (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section 5.03 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This Section 5.03 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrowers or any other Person.

 

Section 5.04         Mitigation Obligations.

 

(a)           Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

50

--------------------------------------------------------------------------------


 

(b)           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 5.01, (ii) the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, (iii) any Lender becomes a Defaulting Lender, or
(iv) any Lender has not approved (or is not deemed to have approved) an increase
in the Borrowing Base proposed by the Administrative Agent pursuant to
Section 2.07(c)(iii), then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that, (1) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (2) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (3) in the case of any such assignment resulting from a claim
for compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

 

Section 5.05         Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrowers and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrowers and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.

 

Section 5.06         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.05;

 

(b)           the Maximum Credit Amount and Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 12.02), provided that any waiver,
amendment or modification requiring the consent of all

 

51

--------------------------------------------------------------------------------


 

Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;

 

(c)           if any LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:

 

(i)            all or any part of such LC Exposure shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures does not exceed the total of all non-Defaulting Lenders’
Maximum Credit Amounts and (y) the conditions set forth in Section 6.02 are
satisfied at such time; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.08(j) for so long as such LC Exposure is outstanding;

 

(iii)          if the Borrowers cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any Letter of Credit fees for the account of such
Defaulting Lender pursuant to Section 3.05(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.05 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; or

 

(v)           if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 5.06(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all commitment fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and

 

(d)           so long as any Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 5.06(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 5.06(c)(i) (and Defaulting Lenders shall not participate therein).

 

(e)           In the event that the Administrative Agent, the Borrowers and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to

 

52

--------------------------------------------------------------------------------


 

reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative shall determine may be necessary in order for such Lender to hold
such Loans in accordance with its Applicable Percentage.

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

Section 6.01         Conditions to Effectiveness.  This Agreement shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

 

(a)           The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder.

 

(b)           The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each Loan Party setting forth
(i) resolutions of its board of directors with respect to the authorization of
such Loan Party to execute and deliver the Loan Documents to which it is a party
and to enter into the transactions contemplated in those documents, (ii) the
officers of such Loan Party (y) who are authorized to sign the Loan Documents to
which such Loan Party is a party and (z) who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the Transactions,
(iii) specimen signatures of such authorized officers, and (iv) the articles or
certificate of incorporation and bylaws of such Loan Party, certified as being
true and complete.  The Administrative Agent and the Lenders may conclusively
rely on such certificate until the Administrative Agent receives notice in
writing from the Borrowers to the contrary.

 

(c)           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of each Loan Party.

 

(d)           The Administrative Agent shall have received a compliance
certificate which shall be substantially in the form of Exhibit D, duly and
properly executed by a Responsible Officer and dated as of the date of Effective
Date.

 

(e)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.

 

(f)            The Administrative Agent shall have received duly executed Notes
payable to the order of each Lender that has requested a Note in a principal
amount equal to its Maximum Credit Amount dated as of the date hereof.

 

(g)           The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments.

 

53

--------------------------------------------------------------------------------

 


 

(h)                                 The Administrative Agent shall have
received, in form and substance reasonably satisfactory to Administrative Agent,
an opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to the Loan Parties.

 

(i)                                     The Administrative Agent shall have
received a certificate of insurance coverage of the Borrowers evidencing that
the Borrowers are carrying insurance in accordance with Section 7.12.

 

(j)                                    The Administrative Agent shall have
received a certificate of a Responsible Officer of each Co-Borrower certifying
that the Borrowers have received all consents and approvals required by
Section 7.03.

 

(k)                                 The Administrative Agent shall have received
the financial statements referred to in Section 7.04(a).

 

(l)                                     The Administrative Agent shall have
received title information acceptable to Administrative Agent setting forth the
status of title to at least eighty percent (80%) of the total value of the
proved Oil and Gas Properties evaluated in the Initial Reserve Report.

 

(m)                             The Administrative Agent shall be reasonably
satisfied with the environmental condition of the Oil and Gas Properties of the
Borrowers and their Subsidiaries.

 

(n)                                 The Administrative Agent shall have received
the Initial Reserve Report accompanied by a certificate covering the matters
described in Section 8.12(c).

 

(o)                                 The Administrative Agent shall have received
appropriate judgment, tax, bankruptcy and UCC search certificates reflecting no
prior judgment or taxes are outstanding or unpaid by the Borrowers or Liens
encumbering the Properties of the Borrowers for each of the following
jurisdictions: Louisiana, Texas, and any other jurisdiction requested by the
Administrative Agent; other than those being assigned or released on or prior to
the Effective Date or Liens permitted by Section 9.03.

 

(p)                                 The Administrative Agent shall have received
from each party thereto duly executed counterparts (in such number as may be
requested by the Administrative Agent) of the Intercreditor Agreement.

 

(q)                                 The Administrative Agent shall have received
all documentation and other information that is required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

(r)                                    The Administrative Agent shall have
received copies of the fully executed Second Lien Loan Documents.

 

(s)                                   The Administrative Agent shall have
received a copy of the fully executed Undertaking to Pay Directly.

 

54

--------------------------------------------------------------------------------


 

(t)                                    The Administrative Agent shall have
received such other documents as the Administrative Agent or its special counsel
may reasonably request.

 

Section 6.02                            Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing (including the
initial funding), and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

 

(a)                                 The Administrative Agent and the Lenders
shall have received all fees and other amounts due and payable, including to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrowers hereunder.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                                  At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no event, development or condition that
has or could reasonably be expected to have a Material Adverse Effect shall have
occurred.

 

(d)                                 The representations and warranties of the
Loan Parties set forth in this Agreement and in the other Loan Documents shall
be true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except, in each case, to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct as of such specified earlier
date.

 

(e)                                  The making of such Loan or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, would
not conflict with, or cause any Lender or the Issuing Bank to violate or exceed,
any applicable Governmental Requirement, and no Change in Law shall have
occurred, and no litigation shall be pending or threatened, which does or, with
respect to any threatened litigation, seeks to, enjoin, prohibit or restrain,
the making or repayment of any Loan, the issuance, amendment, renewal, extension
or repayment of any Letter of Credit or any participations therein or the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

(f)                                   The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03 or a request for a Letter of
Credit in accordance with Section 2.08(b), as applicable.

 

(g)                                  In connection with the execution and
delivery of the Security Instruments, the Administrative Agent shall be
reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens identified in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on at least eighty

 

55

--------------------------------------------------------------------------------


 

percent (80%) of the total value of the proved Oil and Gas Properties evaluated
in the initial Reserve Report.

 

Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
Section 6.02(a) through (f).

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

Each Co-Borrower represents and warrants to the Lenders that:

 

Section 7.01                            Organization; Powers.  Each of the
Borrowers and the Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.  Schedule 7.01 is an accurate corporate
organizational chart of Borrowers and their Subsidiaries and shows the ownership
of all Equity Interests in such Persons.

 

Section 7.02                            Authority; Enforceability.  The
Transactions to be entered into by each Loan Party are within such Loan Party’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, stockholder action (including, without limitation, any action
required to be taken by any class of directors of such Loan Party or any other
Person, whether interested or disinterested, in order to ensure the due
authorization of the Transactions).  Each Loan Document to which any Loan Party
is a party has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

Section 7.03                            Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of any Loan Party or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of any
Security Instruments as required by the Loan Documents and (ii) those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, could not reasonably be expected to have a Material Adverse
Effect or do not have an adverse effect on the enforceability of the Loan
Documents, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Co-Borrower or any

 

56

--------------------------------------------------------------------------------


 

Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Co-Borrower or any Subsidiary or its Properties, or give rise to a
right thereunder to require any payment to be made by any Co-Borrower or such
Subsidiary and (d) will not result in the creation or imposition of any Lien on
any Property of any Co-Borrower or any Subsidiary (other than the Liens created
by the Loan Documents).

 

Section 7.04                            Financial Condition; No Material Adverse
Change.

 

(a)                                 Sanchez has heretofore furnished to the
Lenders its (i) audited consolidated balance sheet and statement of income,
stockholders equity and cash flows as of and for the fiscal year ended
December 31, 2011, all reported on by BDO USA, LLP and (ii) unaudited
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal quarter and the portion of the fiscal year
ended June 30, 2012, certified by a Financial Officer.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Sanchez and its Consolidated
Subsidiaries (including the other Co-Borrowers) as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the unaudited quarterly financial
statements.

 

(b)                                 Since June 30, 2012, (i) there has been no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect and (ii) the business of the Borrowers and
their Subsidiaries has been conducted only in the ordinary course consistent
with past business practices.

 

Section 7.05                            Litigation.

 

(a)                                 Except as set forth on Schedule 7.05, there
are no actions, suits, investigations or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened in writing against or affecting any Co-Borrower or any Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) that involve any
Loan Document or the Transactions.

 

(b)                                 Since the date of this Agreement, there has
been no change in the status of the matters disclosed in Schedule 7.05 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

Section 7.06                            Environmental Matters.  Except as could
not reasonably be expected to have a Material Adverse Effect (or with respect to
(c), (d) and (e) below, where the failure to take such actions could not be
reasonably expected to have a Material Adverse Effect), to the knowledge of
Borrowers:

 

(a)                                 neither any Property of any Co-Borrower or
any Subsidiary nor the operations conducted thereon violate any order or
requirement of any court or Governmental Authority or any Environmental Laws.

 

57

--------------------------------------------------------------------------------


 

(b)                                 no Property of any Co-Borrower or any
Subsidiary nor the operations currently conducted thereon or by any prior owner
or operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.

 

(c)                                  all Environmental Permits, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of each Co-Borrower and each Subsidiary, including, without limitation,
past or present treatment, storage, disposal or release of a hazardous
substance, oil and gas waste or solid waste into the environment, have been duly
obtained or filed, and each Co-Borrower and each Subsidiary are in compliance
with the terms and conditions of all such Environmental Permits.

 

(d)                                 all hazardous substances, solid waste and
oil and gas waste, if any, generated at any and all Property of the Borrowers or
any Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and all
such transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws.

 

(e)                                  each Co-Borrower has taken all steps
reasonably necessary to determine and has determined that no oil, hazardous
substances, solid waste or oil and gas waste, have been disposed of or otherwise
released and there has been no threatened Release of any oil, hazardous
substances, solid waste or oil and gas waste on or to any Property of such
Co-Borrower or any Subsidiary except in compliance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment.

 

(f)                                   to the extent applicable, all Property of
the Borrowers and each Subsidiary currently satisfies all design, operation, and
equipment requirements imposed by the OPA, and the Borrowers do not have any
reason to believe that such Property, to the extent subject to the OPA, will not
be able to maintain compliance with the OPA requirements during the term of this
Agreement.

 

(g)                                  neither the Borrowers nor any Subsidiary
has any known contingent liability or Remedial Work in connection with any
release or threatened release of any oil, hazardous substance, solid waste or
oil and gas waste into the environment.

 

Section 7.07                            Compliance with the Laws and Agreements;
No Defaults.  Except as could not be reasonably be expected to have a Material
Adverse Effect:

 

(a)                                 Each of the Co-Borrowers and each Subsidiary
is in compliance with all Governmental Requirements applicable to it or its
Property and all agreements and other instruments binding upon it or its
Property, and possesses all licenses, permits, franchises, exemptions, approvals
and other governmental authorizations (other than Environmental

 

58

--------------------------------------------------------------------------------


 

Permits) necessary for the ownership of its Property and the conduct of its
business, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Neither the Borrowers nor any Subsidiary are
in default nor has any event or circumstance occurred which, but for the
expiration of any applicable grace period or the giving of notice, or both,
would constitute a default or would require the Borrowers or a Subsidiary to
Redeem or make any offer to Redeem under any indenture, note, credit agreement
or instrument pursuant to which any Material Indebtedness is outstanding or by
which the Borrowers or any Subsidiary or any of their Properties is bound.

 

(c)                                  No Default has occurred and is continuing.

 

Section 7.08                            Investment Company Act.  Neither the
Borrowers nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 7.09                            Taxes.  Each of the Borrowers and its
respective Subsidiaries has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrowers
or such Subsidiary, as applicable, has set aside on its books adequate reserves
in accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Borrowers and their Subsidiaries in
respect of Taxes and other governmental charges are, in the reasonable opinion
of the Borrowers, adequate.  No Tax Lien relating to Taxes described in the
first sentence of this Section 7.09 has been filed and, to the knowledge of the
Borrowers, no claim is being asserted with respect to any such Tax or other such
governmental charge.

 

Section 7.10                            ERISA.  No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.  The present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $1,000,000.00 the fair market value
of the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000.00 the fair market value of the assets of all such underfunded
Plans.

 

Section 7.11                            Disclosure; No Material Misstatements. 
The Borrowers have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  To the knowledge of Borrowers, taken as a whole, none
of the other reports, financial statements, certificates or other information
furnished by or on behalf of the Borrowers or any

 

59

--------------------------------------------------------------------------------


 

Subsidiary to the Administrative Agent or any Lender or any of their Affiliates
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, prospect information, geological and geophysical data and
engineering projections, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.  To the knowledge of Borrowers there is no fact peculiar to the Borrowers
or any Subsidiary which could reasonably be expected to have a Material Adverse
Effect or in the future is reasonably likely to have a Material Adverse Effect
and which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and statements furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrowers or any Subsidiary prior
to, or on, the date hereof in connection with the transactions contemplated
hereby.  There are no statements or conclusions known to the Borrowers in any
Reserve Report which are based upon or include misleading information or fail to
take into account material information regarding the matters reported therein,
it being understood that projections concerning volumes attributable to the Oil
and Gas Properties and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Borrowers and the Subsidiaries do not warrant that such
opinions, estimates and projections will ultimately prove to have been accurate.

 

Section 7.12                            Insurance.  The Borrowers have, and have
caused all their respective Subsidiaries to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrowers
and their respective Subsidiaries.  The Administrative Agent and the Lenders
have been named as additional insureds in respect of such liability insurance
policies and the Administrative Agent has been named as loss payee with respect
to Property loss insurance.

 

Section 7.13                            Restriction on Liens.  Neither the
Borrowers nor any of the Restricted Subsidiaries is a party to any material
agreement or arrangement, or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Obligations and the Loan Documents.

 

Section 7.14                            Subsidiaries.  Schedule 7.14 sets forth
the name of, and the ownership interest of each Co-Borrower in, each Subsidiary
of such Co-Borrower.  As of the Effective Date there are no Unrestricted
Subsidiaries.

 

Section 7.15                            Location of Business and Offices.  Each
Co-Borrower’s jurisdiction of organization is Delaware; the names of the
Borrowers as listed in the public records of Delaware are Sanchez Energy
Corporation, SEP Holdings III, LLC and SN Marquis LLC; and the organizational
identification number of the Borrowers in Delaware are 5027889, 5027789 and
5061848 respectively (or, in each case, as set forth in a notice delivered to
the Administrative

 

60

--------------------------------------------------------------------------------


 

Agent pursuant to Section 8.01(j) in accordance with Section 12.01).  Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization and organizational identification number in
its jurisdiction of organization is stated on Schedule 7.14 (or as set forth in
a notice delivered pursuant to Section 8.01(j)).

 

Section 7.16                            Properties; Titles, Etc.

 

(a)                                 Except as disclosed in Schedule 7.16, each
of the Borrowers and the Restricted Subsidiaries has good and defensible title
to the proved Oil and Gas Properties evaluated in the most recently delivered
Reserve Report (excluding, to the extent this representation and warranty is
deemed to be made after the Effective Date, any such Oil and Gas Properties sold
or transferred in compliance with Section 9.11) and good title to all its
personal Properties, in each case, free and clear of all Liens except Liens
permitted by Section 9.03.  After giving full effect to the Excepted Liens, each
Co-Borrower or the Restricted Subsidiary specified as the owner owns the net
interests in production attributable to the Hydrocarbon Interests as reflected
in the most recently delivered Reserve Report, and the ownership of such
Properties shall not in any material respect obligate such Co-Borrower or such
Restricted Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Borrower’s or such Restricted Subsidiary’s net revenue interest
in such Property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Borrowers and the Subsidiaries are valid
and subsisting, in full force and effect, and there exists no default or event
or circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Borrowers and the Subsidiaries including, without
limitation, all easements and rights of way, include all rights and Properties
necessary to permit the Borrowers and the Subsidiaries to conduct their business
in all material respects in the same manner as its business has been conducted
prior to the date hereof.

 

(d)                                 All of the material Properties of the
Borrowers and the Subsidiaries which are reasonably necessary for the operation
of their businesses are in good working condition and are maintained in
accordance with prudent business standards.

 

(e)                                  Each Co-Borrower and each Subsidiary owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual Property material to its business, and the use thereof by such
Co-Borrower and such Subsidiary does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Each Co-Borrower and its Subsidiaries either own or have valid licenses
or other rights to use all databases, geological data, geophysical data,
engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which

 

61

--------------------------------------------------------------------------------


 

limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.17                            Maintenance of Properties.  Except for
such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Government Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties.  Specifically in
connection with the foregoing, except for those as could not be reasonably
expected to have a Material Adverse Effect, (a) no Oil and Gas Property is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (b) to
the knowledge of Borrowers,  none of the wells comprising a part of the Oil and
Gas Properties (or Properties unitized therewith) is deviated from the vertical
more than the maximum permitted by Government Requirements, and such wells are,
in fact, bottomed under and are producing from, and the well bores are wholly
within, the Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties).  All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by a Co-Borrower or any of its Subsidiaries
that are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
that are operated by such Co-Borrower or any of its Subsidiaries, in a manner
consistent with such Co-Borrower’s or its Subsidiaries’ past practices (other
than those the failure of which to maintain in accordance with this Section 7.17
could not reasonably be expect to have a Material Adverse Effect).

 

Section 7.18                            Gas Imbalances, Prepayments.  As of the
date hereof, except as set forth on Schedule 7.18 or on the most recent
certificate delivered pursuant to Section 8.12(c), on a net basis there are no
gas imbalances, take or pay or other prepayments which would require any
Co-Borrower or any of the Restricted Subsidiaries to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.

 

Section 7.19                            Marketing of Production.  Except for
contracts listed and in effect on the date hereof on Schedule 7.19, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report (with respect to all of which
contracts each Co-Borrower represents that it or its Subsidiaries are receiving
a price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject Property’s delivery capacity), no
material agreements exist which are not cancelable on 60 days’ notice or less
without penalty or detriment for the sale of production from such Co-Borrower’s
or the Restricted Subsidiaries’ Hydrocarbons (including, without limitation,
calls on or other rights to purchase, production, whether or not the same are
currently being exercised) that (a) pertain to the sale of production at a fixed
price and (b) have a maturity or expiry date of longer than six (6) months from
the date hereof.

 

62

--------------------------------------------------------------------------------


 

Section 7.20                            Swap Agreements.  Schedule 7.20, as of
the date hereof, and after the date hereof, each report required to be delivered
by the Borrowers pursuant to Section 8.01(d), sets forth, a true and complete
list of all Swap Agreements of the Borrowers and each Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied)
and the counterparty to each such agreement.

 

Section 7.21                            Use of Loans and Letters of Credit.  The
proceeds of the Loans and the Letters of Credit shall be used for the
development of the Borrowers’ oil and gas assets, and for general corporate
purposes of the Borrowers and their respective Subsidiaries.  The Borrowers and
their respective Subsidiaries are not engaged principally, or as one of its or
their important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board).  No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.

 

Section 7.22                            Solvency.  Before and after giving
effect to the Transactions, (a) the aggregate assets, at a fair valuation, of
the Borrowers and their Subsidiaries, taken as a whole, will exceed the
aggregate debt of the Borrowers on a consolidated basis, (b) none of the
Borrowers nor any Subsidiary has incurred, or has intended to incur, debt beyond
its ability to pay such debt as such debt matures and (c) none of the Borrowers
nor any Subsidiary will have (nor will have any reason to believe that it will
have thereafter) unreasonably small capital for the conduct of its business as
such business is now conducted and is now proposed to be conducted following the
date hereof.  For purposes of this section, “debt” shall have the meaning given
such term under the U.S. Bankruptcy Code.

 

Section 7.23                            Foreign Corrupt Practices.  Neither, the
Borrowers nor any of the Subsidiaries, nor any director, officer, agent,
employee or Affiliate of the Borrowers or any of the Subsidiaries is aware of or
has taken any action, directly or indirectly, that would result in a material
violation by such Persons of the FCPA, including without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and, the Borrowers,
the Subsidiaries and their respective Affiliates have conducted their business
in material compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

Section 7.24                            Money Laundering.  The operations of the
Borrowers and the Subsidiaries are and have been conducted at all times in
material compliance with applicable financial recordkeeping and reporting
requirements of the money laundering laws, and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Borrowers or any of the Subsidiaries with respect to the money
laundering laws is pending or, to the best knowledge of the Borrowers,
threatened.

 

63

--------------------------------------------------------------------------------


 

Section 7.25                            OFAC.  Neither the Borrowers nor any of
the Subsidiaries, nor any director, officer, agent, employee or Affiliate of the
Borrowers or any of the Subsidiaries is currently subject to any material U.S.
sanctions administered by OFAC, and the Borrowers will not directly or
indirectly use the proceeds from the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

Section 7.26                            Purchaser of Production.  Schedule 7.26
sets forth a complete and correct list of all of the Persons that are purchasers
of production from the Mortgaged Properties (or otherwise receiving Borrowers’
share of proceeds of such production), as of the date hereof, together with
their addresses and other relevant information.

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrowers covenant and agree with the Lenders that:

 

Section 8.01                            Financial Statements; Ratings Change;
Other Information.  The Borrowers will furnish to the Administrative Agent and
each Lender:

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than one hundred and twenty (120) days after the end of each fiscal year of
Sanchez, its audited consolidated (and, if there are any Unrestricted
Subsidiaries, consolidating) balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by BDO USA, LLP or another firm of independent public
accountants proposed by Sanchez and approved by the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Sanchez and its
Consolidated Subsidiaries (including the other Borrowers) on a consolidated
basis in accordance with GAAP consistently applied.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than forty-five (45) days after the end of each fiscal quarters of each fiscal
year of Sanchez, its consolidated (and, if there are any Unrestricted
Subsidiaries, consolidating) balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the

 

64

--------------------------------------------------------------------------------


 

financial condition and results of operations of Sanchez and its Consolidated
Subsidiaries (including the other Borrowers) on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer of each
Co-Borrower in substantially the form of Exhibit D hereto (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 8.13(b) and Section 9.01 and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 7.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

 

(d)                                 Certificate of Financial Officer — Swap
Agreements.  Concurrently with the delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer of each
Co-Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth as of a recent date, a true and complete list of all Swap
Agreements of such Co-Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.20, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

 

(e)                                  Certificate of Insurer — Insurance
Coverage.  Concurrently with any delivery of financial statements under
Section 8.01(a), a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 8.07, in form and substance
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.

 

(f)                                   Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other report or letter (except standard and
customary correspondence) submitted to any Co-Borrower or any of its
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of such Co-Borrower or any such
Subsidiary, and a copy of any response by any Co-Borrower or any such
Subsidiary, or the board of directors of such Co-Borrower or any such
Subsidiary, to such letter or report.

 

(g)                                  SEC and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Co-Borrower or any Subsidiary with the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be.

 

(h)                                 Lists of Purchasers.  Concurrently with the
delivery of any Reserve Report to the Administrative Agent pursuant to
Section 8.12, a list of Persons purchasing Hydrocarbons from any Co-Borrower or
any Subsidiary accounting for at least eighty percent (80%) of the revenues
resulting from the sale of all Hydrocarbons in the one year period prior to the
“as of” date of such Reserve Report.

 

65

--------------------------------------------------------------------------------


 

(i)                                     Notice of Casualty Events.  Prompt
written notice, and in any event within five (5) Business Days, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event.

 

(j)                                    Information Regarding the Loan Parties. 
Prompt written notice (and in any event within ten (10) Business Days prior
thereto) of any change (i) in any Loan Party’s corporate name or in any trade
name used to identify any Co-Borrower in the conduct of its business or in the
ownership of its Properties, (ii) in any Loan Party’s identity or corporate
structure or in the jurisdiction in which such Loan Party is incorporated or
formed, (iii) in any Loan Party’s jurisdiction of organization or any Loan
Party’s organizational identification number in such jurisdiction of
organization, and (iv) in any Loan Party’s federal taxpayer identification
number.

 

(k)                                 Production Report and Lease Operating
Statements.  Within forty-five (45) days after the end of each fiscal quarter, a
report setting forth, for each calendar month during the then current fiscal
year to date, the volume of production and sales attributable to production (and
the prices at which such sales were made and the revenues derived from such
sales) for each such calendar month from the Oil and Gas Properties, and setting
forth the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month, are
certified by a Responsible Officer of each Co-Borrower as presenting fairly in
all respects the information contained therein, and to the extent applicable,
all based on the actual lease operating statements for such Oil and Gas
Properties.

 

(l)                                     Notices of Certain Changes.  Promptly,
but in any event within five (5) Business Days after the execution thereof,
copies of any amendment, modification or supplement to (i) the certificate or
articles of incorporation, by-laws, any preferred stock designation or any other
organizational document of any Co-Borrower or any Subsidiary, (ii) the
Intercreditor Agreement or (iii) any Second Lien Loan Documents.

 

(m)                             Other Requested Information.  Promptly following
any request therefor, such other information regarding the operations, business
affairs and financial condition of the Borrowers or any Subsidiary (including,
without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA), or compliance with the terms of
this Agreement or any other Loan Document, as the Administrative Agent or any
Lender may reasonably request.

 

Section 8.02                            Notices of Material Events.  Promptly,
and in any event within five (5) Business Days after any Responsible Officer of
a Co-Borrower obtains knowledge thereof, such Co-Borrower will furnish to the
Administrative Agent written notice of the following:

 

(a)                                 the occurrence of any Default or any
“Default” under and as defined in the Second Lien Loan Documents;

 

(b)                                 the filing or commencement of, or the threat
in writing of, any action, suit, proceeding, investigation or arbitration by or
before any arbitrator or Governmental Authority against any Co-Borrower or any
Affiliate thereof not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or

 

66

--------------------------------------------------------------------------------


 

arbitration previously disclosed to the Lenders that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of such Co-Borrower setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

 

Section 8.03                            Existence; Conduct of Business.  The
Borrowers will, and will cause each Subsidiary to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Oil and Gas Properties are
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 9.10.

 

Section 8.04                            Payment of Obligations.  The Borrowers
will, and will cause each Subsidiary to, pay its obligations, including Tax
liabilities of the Borrowers and all of its Subsidiaries before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings and each Co-Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect
or result in the seizure or levy of any material Property of any Co-Borrower or
any Subsidiary.

 

Section 8.05                            Performance of Obligations under Loan
Documents.  The Borrowers will pay the Loans and the Notes according to the
reading, tenor and effect thereof, and the Borrowers will, and will cause each
Subsidiary to, do and perform every act and discharge all of the obligations to
be performed and discharged by them under the Loan Documents, including, without
limitation, this Agreement, at the time or times and in the manner specified.

 

Section 8.06                            Operation and Maintenance of
Properties.  Each Co-Borrower, at its own expense, will, and will cause each
Subsidiary to:

 

(a)                                 operate its Oil and Gas Properties and other
material Properties or cause such Oil and Gas Properties and other material
Properties to be operated in accordance with the practices of the industry and
in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws,
rules and regulations of every other Governmental Authority from time to time
constituted to regulate the development and

 

67

--------------------------------------------------------------------------------


 

operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom.

 

(b)                                 keep and maintain all Property material to
the conduct of its business in good working order and condition (ordinary wear
and tear and economic obsolescence excepted), preserve, maintain and keep in
good repair, working order and efficiency (ordinary wear and tear and economic
obsolescence excepted) all of its material Oil and Gas Properties and other
material Properties, including, without limitation, all equipment, machinery and
facilities.

 

(c)                                  promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and obligations accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties which are necessary for the operation of their business and
ownership of its Oil and Gas and other material Properties.

 

(e)                                  operate its Oil and Gas Properties and
other material Properties or cause or make reasonable and customary efforts to
cause such Oil and Gas Properties and other material Properties to be operated
in accordance with the practices of the industry and in material compliance with
all applicable contracts and agreements and in compliance in all material
respects with all Governmental Requirements.

 

(f)                                   notwithstanding anything to the contrary
in this Section 8.06, to the extent any Co-Borrower or one of its Subsidiaries
is not the operator of any Property, such Co-Borrower shall not be obligated
itself to perform or cause any of its Subsidiaries to perform the covenants in
this Section 8.06, but shall use reasonable efforts to cause the operator to
comply with this Section 8.06.

 

(g)                                  notwithstanding anything to the contrary in
this Section 8.06, the Borrowers and their Subsidiaries shall not be required to
maintain any lease or interest which is no longer capable of producing
Hydrocarbons in paying quantities.

 

Section 8.07                            Insurance.  The Borrowers will, and will
cause each Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.  The loss payable clauses or
provisions in said insurance policy or policies insuring any of the Collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.

 

68

--------------------------------------------------------------------------------


 

Section 8.08                            Books and Records; Inspection Rights. 
The Borrowers will, and will cause each Subsidiary to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  The
Borrowers will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its Properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested on an individual and
aggregate basis.

 

Section 8.09                            Compliance with Laws.  The Borrowers
will, and will cause each Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to them or their
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 8.10                            Environmental Matters.

 

(a)                                 The Borrowers shall at its sole expense:
(i) comply, and shall cause its Properties and operations and each Subsidiary
and each Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise Release, and shall
cause each Subsidiary not to dispose of or otherwise release, any oil, oil and
gas waste, hazardous substance, or solid waste on, under, about or from any of
the Borrowers’ or their Subsidiaries’ Properties or any other Property to the
extent caused by any Co-Borrower’s or any of its Subsidiaries’ operations except
in compliance with applicable Environmental Laws, the disposal or Release of
which could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain or file, and shall cause each Subsidiary to timely obtain or
file, all Environmental Permits, if any, required under applicable Environmental
Laws to be obtained or filed in connection with the operation or use of any
Co-Borrower’s or its Subsidiaries’ Properties, which failure to obtain or file
could reasonably be expected to have a Material Adverse Effect; (iv) promptly
commence and diligently prosecute to completion, and shall cause each Subsidiary
to promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future Release or threatened Release of
any Hazardous Material on, under, about or from any of the Borrowers’ or their
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect;
(v) conduct, and cause each Subsidiary to conduct their respective operations
and business in a manner that will not expose any Property or Person to
Hazardous Materials in circumstances that could reasonably be expected to form
the basis for a claim for damages or compensation; and (vi) establish and
implement, and shall cause each Subsidiary to establish and implement, such
reasonable procedures as may be necessary to assure that the Borrowers’ and
their Subsidiaries’ obligations under this Section 8.10(a) are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.  To the extent that the Borrowers or one of
their Subsidiaries is not the

 

69

--------------------------------------------------------------------------------


 

operator of any Property, the Borrowers shall use reasonable efforts to cause
the operator to comply with this Section 8.10(a).

 

(b)                                 The Borrowers will promptly, but in no event
later than five (5) Business Days of the occurrence of a triggering event,
notify the Administrative Agent in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any landowner or other third party against the Borrowers or their
Subsidiaries or their Properties of which the Borrowers have knowledge in
connection with any applicable Environmental Laws (excluding routine testing and
corrective action) if the Borrowers reasonably anticipate that such action could
reasonably result in a Material Adverse Effect.

 

(c)                                  The Borrowers will, and will cause each
Subsidiary to, provide environmental assessments, audits and tests in accordance
with the most current version of the American Society of Testing Materials
standards upon request by the Administrative Agent and the Lenders and no more
than once per year in the absence of any Event of Default (or as otherwise
required to be obtained by the Administrative Agent or the Lenders by any
Governmental Authority), in connection with any material acquisitions of
producing Oil and Gas Properties after the date hereof.

 

Section 8.11                            Further Assurances.

 

(a)                                 Each Co-Borrower at its sole expense will,
and will cause each Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of such
Co-Borrower or any Subsidiary, as the case may be, in the Loan Documents,
including the Notes, or to further evidence and more fully describe the
Collateral intended as security for the Obligations, or to correct any omissions
in this Agreement or the Security Instruments, or to state more fully the
obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.

 

(b)                                 The Borrowers hereby authorize the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property. 
A carbon, photographic or other reproduction of the Security Instruments or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

Section 8.12                            Reserve Reports.

 

(a)                                 Before March 1st and September 1st of each
year, the Borrowers shall furnish to the Administrative Agent and the Lenders a
Reserve Report evaluating the Oil and Gas Properties of the Borrowers and their
Subsidiaries as of the immediately preceding December 31st and June 30th, as
applicable.  The Reserve Report to be delivered on or before March 1st of each
year shall be prepared by one or more Approved Petroleum Engineers, and the
Reserve Report to be delivered on or before September 1st of each year shall be
prepared by or under the

 

70

--------------------------------------------------------------------------------


 

supervision of the chief engineer of the Borrowers.  In each case, the chief
engineer of each Co-Borrower shall certify such Reserve Report is to be true and
accurate and to have been prepared in accordance with the procedures used in the
immediately preceding Reserve Report.

 

(b)                                 In the event of an Interim Redetermination,
the Borrowers shall furnish to the Administrative Agent and the Lenders a
Reserve Report prepared by or under the supervision of the chief engineer of the
Borrowers who shall certify such Reserve Report to be to be true and accurate
and to have been prepared in accordance with the procedures used in the
immediately preceding Reserve Report.  For any Interim Redetermination requested
by the Administrative Agent or the Borrowers pursuant to Section 2.07(b), the
Borrowers shall provide such Reserve Report with an “as of” date as required by
the Administrative Agent as soon as possible, but in any event no later than
forty-five (45) days following the receipt of such request.

 

(c)                                  With the delivery of each Reserve Report,
the Borrowers shall provide to the Administrative Agent and the Lenders a
certificate from a Responsible Officer from each Co-Borrower certifying that in
all material respects: (i) the information contained in the Reserve Report and
any other information delivered in connection therewith is true and correct,
(ii) the Borrowers or their Subsidiaries owns good and defensible title to the
Oil and Gas Properties evaluated in such Reserve Report and such Properties are
free of all Liens except for Liens permitted by Section 9.03, (iii) except as
set forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 7.18 with respect to its Oil and Gas Properties evaluated in such
Reserve Report which would require the Borrowers or any Subsidiary to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of the Borrowers’ and their Subsidiaries’ Oil and Gas Properties have
been sold since the date of the last Borrowing Base determination except as set
forth on an exhibit to the certificate, which certificate shall list all of its
proved Oil and Gas Properties sold and in such detail as reasonably required by
the Administrative Agent, (v)attached to the certificate is a list of all
marketing agreements entered into subsequent to the later of the date hereof or
the most recently delivered Reserve Report which the Borrowers could reasonably
be expected to have been obligated to list on Schedule 7.19 had such agreement
been in effect on the date hereof and (vi) attached thereto is a schedule of the
Oil and Gas Properties evaluated by such Reserve Report that are Collateral and
that the Engineered Value of such Oil and Gas Properties represent at least
eighty percent (80%) (by value) of all Oil and Gas Properties of the Loan
Parties evaluated in the Reserve Report delivered to the Administrative Agent
most recently prior to the Reserve Report attached to such certificate.

 

Section 8.13                            Title Information.

 

(a)                                 On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by
Section 8.12(a), the Borrowers will deliver title information in form and
substance acceptable to the Administrative Agent covering enough of the Oil and
Gas Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent shall
have received together with title information previously delivered, satisfactory
title information on at least eighty percent (80%) of the Engineered Value of
the Oil and Gas Properties evaluated by such Reserve Report.

 

71

--------------------------------------------------------------------------------


 

(b)                                 If the Borrowers have provided title
information for additional Properties under Section 8.13(a), the Borrowers
shall, within sixty (60) days of notice from the Administrative Agent that title
defects or exceptions exist with respect to such additional Properties, either
(i) cure any such title defects or exceptions (including defects or exceptions
as to priority) which are not permitted by Section 9.03 raised by such
information, (ii) substitute acceptable Collateral which constitutes Oil and Gas
Properties and with no title defects or exceptions except for the Second Lien
and Excepted Liens (other than Excepted Liens described in clauses (e), (g) and
(h) of such definition) having an equivalent value or (iii) deliver title
information in form and substance acceptable to the Administrative Agent so that
they shall have received, together with title information previously delivered,
satisfactory title information on at least eighty percent (80%) of the value of
the Oil and Gas Properties evaluated by such Reserve Report.

 

(c)                                  If the Borrowers are unable to cure any
title defect requested by the Administrative Agent or Lenders to be cured within
the 60-day period or the Borrowers do not comply with the requirements to
provide acceptable title information covering eighty percent (80%) of the value
of the Oil and Gas Properties evaluated in the most recent Reserve Report, such
default shall not be a Default, but instead the Administrative Agent and/or the
Required Lenders shall have the right to exercise the following remedy in their
sole discretion from time to time, and any failure to so exercise this remedy at
any time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Required Lenders are not satisfied with title to any Mortgaged
Property after the 60-day period has elapsed, such unacceptable Mortgaged
Property shall not count towards the eighty percent (80%) requirement, and the
Administrative Agent may send a notice to the Borrowers and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Lenders to cause the Borrowers to be in compliance with the
requirement to provide acceptable title information on eighty percent (80%) of
the value of the Oil and Gas Properties.  This new Borrowing Base shall become
effective immediately after receipt of such notice.

 

Section 8.14                            Additional Collateral.  In connection
with each redetermination of the Borrowing Base, the Borrowers shall review the
Reserve Report and the list of current Mortgaged Properties (as described in
Section 8.12(c)) to ascertain whether the Mortgaged Properties represent at
least eighty percent (80%) of the Engineered Value of the Oil and Gas Properties
owned by Borrowers and the Restricted Subsidiaries and evaluated in the most
recently completed Reserve Report after giving effect to exploration and
production activities, acquisitions, dispositions and production.  In the event
that the Mortgaged Properties do not represent at least eighty percent (80%) of
such Engineered Value, then the Borrowers shall, and shall cause its Restricted
Subsidiaries to, grant, within thirty (30) days of delivery of the certificate
required under Section 8.12(c) to the Administrative Agent as security for the
Obligations a first-priority Lien interest (subject only to Excepted Liens of
the type described in clauses (a) to (d) and (f) of the definition thereof, but
subject to the provisos at the end of such definition) on additional Oil and Gas
Properties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the Mortgaged Properties will represent at least
eighty percent (80%) of such Engineered Value.  All such Liens will be created
and perfected by and in accordance with the provisions of mortgages, deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance satisfactory to the

 

72

--------------------------------------------------------------------------------


 

Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.

 

Section 8.15                            ERISA Compliance.  In addition to and
without limiting the generality of Section 8.09, the Borrowers shall and shall
cause each of their respective Subsidiaries to (a) comply in all material
respects with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all employee benefit plans
(as defined in ERISA), (b)not take any action or fail to take action the result
of which could be (i) a liability to the PBGC (other than liability for PBGC
premiums) or (ii) a past due liability to any Multiemployer Plan, (c) not
participate in any prohibited transaction that could result in any material
civil penalty under ERISA or any tax under the Code, (d) operate each employee
benefit plan in such a manner that will not incur any material tax liability
under Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code except to the extent such failure to comply
could not reasonably be expected to have Material Adverse Effect and (e)furnish
to the Administrative Agent upon the Administrative Agent’s request such
additional information about any employee benefit plan as may be reasonably
requested by the Administrative Agent.

 

Section 8.16                            New Subsidiary Requirements. 
Concurrently with the acquisition or formation of any subsidiary which is to be
a Restricted Subsidiary and prior to any Co-Borrower’s advancing or contributing
any amounts to or into such Restricted Subsidiary (other than minimum
organizational costs such as filing fees), such Co-Borrower shall cause to be
delivered to the Administrative Agent for the benefit of the Lenders, (i) a
Guaranty and a Joinder executed by such Restricted Subsidiary, (ii) all
documents and instruments, including UCC Financing Statements (Form UCC-1),
required by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create or perfect the Liens intended to be created
under such Security Agreement, (iii) UCC searches, all dated within 15 days of
the date of the Joinder and in form and substance satisfactory to the
Administrative Agent, and evidence reasonably satisfactory to the Administrative
Agent that any Liens indicated in such UCC searches are Excepted Liens, the
Second Lien or have been released, (iv) the corporate resolutions or similar
approval documents of such Restricted Subsidiary approving the execution and
delivery of the Joinder by such Restricted Subsidiary, (v) the corporate
resolutions or similar approval documents of such Co-Borrower or other Loan
Party approving the addition of the Equity Interests in such Restricted
Subsidiary to the collateral pledged under the Security Agreement by such
Co-Borrower or other Loan Party, and (vi) if requested, a legal opinion
acceptable to the Administrative Agent, opining favorably on the execution,
delivery and enforceability of the Joinder and otherwise being in form and
substance reasonably satisfactory to the Administrative Agent.

 

ARTICLE IX



NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC

 

73

--------------------------------------------------------------------------------


 

Disbursements shall have been reimbursed, the Borrowers covenant and agree with
the Lenders that:

 

Section 9.01                            Financial Covenants.

 

(a)                                 Current Ratio.  The Borrowers will not
permit, at any time, its ratio of (i) consolidated current assets of the
Borrowers and the Restricted Subsidiaries (including the unused amount of the
total Commitments, but excluding non-cash assets under FAS 133) to
(ii) consolidated current liabilities of the Borrowers and the Restricted
Subsidiaries (excluding outstanding Obligations hereunder and non-cash
obligations under FAS 133) to be less than 1.0 to 1.0.

 

(b)                                 Interest Coverage Ratio.  The Borrowers will
not permit, as of the last day of any fiscal quarter, the ratio of
(i) Consolidated EBITDA of the Borrowers and the Restricted Subsidiaries for the
Rolling Period ending on such day (or, in the case of any such Rolling Period
ending before June 30, 2013, Annualized Consolidated EBITDA for such Rolling
Period) to (ii) Consolidated Net Interest Expense paid by the Borrowers and the
Restricted Subsidiaries during such Rolling Period (or, in the case of any such
Rolling Period ending before June 30, 2013, Annualized Consolidated Net Interest
Expense for such Rolling Period) to be less than 2.5 to 1.0.

 

(c)                                  Total Leverage Ratio.  The Borrowers will
not permit, as of the last day of any fiscal quarter, the ratio of (i) total
Debt of the Borrowers and the Restricted Subsidiaries as of such date to
(ii) Consolidated EBITDA of the Borrowers and the Restricted Subsidiaries for
the Rolling Period ending on such day (or, in the case of any such Rolling
Period ending before June 30, 2013, Annualized Consolidated EBITDA for such
Rolling Period) to exceed 4.0 to 1.0.

 

(d)                                 Senior Debt Leverage Ratio.  Commencing upon
the quarter ended September 30, 2012, the Borrowers will not permit, as of the
last day of any fiscal quarter, its ratio of (i) Senior Debt of the Borrowers
and the Restricted Subsidiaries as of such date to (ii) Consolidated EBITDA of
the Borrowers and the Restricted Subsidiaries for the Rolling Period ending on
such day (or, in the case of any such Rolling Period ending before June 30,
2013, Annualized Consolidated EBITDA for such Rolling Period) to exceed 2.5 to
1.0.

 

Section 9.02                            Debt.  The Borrowers will not, and will
not permit any Subsidiary to, incur, create, assume or suffer to exist any Debt,
except:

 

(a)                                 the Notes or other Obligations arising under
the Loan Documents or any guaranty of or suretyship arrangement for the Notes or
other Obligations arising under the Loan Documents.

 

(b)                                 Debt of Borrowers and its Subsidiaries with
respect to the Second Lien Loan; provided that (i) the principal amount
outstanding under Tranche A (as defined in the Second Lien Loan Documents) of
the Second Lien Loan, shall not, at any time, exceed $50,000,000 and
(ii) Borrowers shall not borrow any funds under Tranche B (as defined in the
Second Lien Loan Documents) of the Second Lien Loan without the prior written
consent of the Administrative Agent and the Required Lenders (which consent
shall not be unreasonably withheld or delayed).

 

74

--------------------------------------------------------------------------------


 

(c)                                  Debt of the Borrowers and their respective
Subsidiaries existing on the date hereof that is reflected in the Financial
Statements and described on Schedule 9.02.

 

(d)                                 Debt associated with worker’s compensation
claims, performance, bid, surety or similar bonds or surety obligations required
by Governmental Requirements or third parties, including, guarantees and
obligations of the Borrowers and their respective Subsidiaries with respect to
letters of credit supporting such obligations (in each case other than an
obligation for money borrowed), in connection with the operation of the Oil and
Gas Properties in the ordinary course of business.

 

(e)                                  intercompany Debt between any Co-Borrower
and any Restricted Subsidiary or between Restricted Subsidiaries to the extent
permitted by Section 9.05; provided that such Debt is not held, assigned,
transferred, negotiated or pledged to any Person other than such Co-Borrower or
one of its Restricted Subsidiaries.

 

(f)                                   endorsements of negotiable instruments for
collection in the ordinary course of business.

 

(g)                                  Debt incurred in the ordinary course of
Co-Borrower’s business in connection with Swap Agreements provided they are
permitted under Section 9.17 of this Agreement.

 

(h)                                 Debt of Unrestricted Subsidiaries for which
neither a Co-Borrower nor any Restricted Subsidiary shall be liable as an
obligor, under any guarantee or otherwise.

 

(i)                                     unsecured Debt not otherwise permitted
by the foregoing clauses of this Section 9.02; provided that the principal
amount of such Debt shall not exceed five percent (5%) of the Borrowing Base
then in effect.

 

Section 9.03                            Liens.  The Borrowers will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any Lien
on any of its Properties (now owned or hereafter acquired), except:

 

(a)                                 Liens securing the payment of any
Obligations.

 

(b)                                 Liens securing the Second Lien Loan that are
permitted by the Intercreditor Agreement (the “Second Lien”).

 

(c)                                  Excepted Liens.

 

(d)                                 Liens described on Schedule 9.03.

 

(e)                                  Liens on the assets of Unrestricted
Subsidiaries securing Debt permitted under Section 9.02(h).

 

Section 9.04                            Dividends, Distributions and
Redemptions.  The Borrowers will not, and will not permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, return any capital to its stockholders or make any
distribution of its Property to its Equity Interest holders, except
(a) Restricted Subsidiaries may

 

75

--------------------------------------------------------------------------------


 

declare and pay dividends or distributions with respect to their Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Capital Stock), (b) each Co-Borrower or Subsidiary of a Co-Borrower may make
Restricted Payments to any other Co-Borrower and to any Subsidiary of such
Co-Borrower that are Guarantors, (c) payments (including the netting of Equity
Interests) in connection with the satisfaction of employees’ (at any of the
Borrowers, Restricted Subsidiaries or Operator) tax withholding obligations
pursuant to employee benefit plans or outstanding awards (and payment of any
requisite amounts to appropriate Governmental Authorities) arising out of the
sale of employees’ vested stock in Sanchez, which payments are made, directly or
indirectly, from the proceeds of the sale of such vested stock and (d) Permitted
Preferred Stock Distributions; provided, Restricted Payments made under this
Section 9.04, other than (x) pursuant to clause (c) above and (y) Permitted
Preferred Stock Distributions comprised solely of common stock of Sanchez, may
be made only so long as no Default or Event of Default exists or will exist
after giving effect to such Restricted Payment.

 

Section 9.05                            Investments, Loans and Advances.  The
Borrowers will not, and will not permit any Subsidiary to, make or permit to
remain outstanding any Investments in or to any Person (other than Restricted
Subsidiaries), except that the foregoing restriction shall not apply to:

 

(a)                                 Investments reflected in the Financial
Statements or which are disclosed to the Lenders in Schedule 9.05.

 

(b)                                 accounts receivable arising in the ordinary
course of business.

 

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof.

 

(d)                                 commercial paper maturing within one year
from the date of creation thereof rated no lower than A1 or P1 by S&P or
Moody’s.

 

(e)                                  deposits maturing within one year from the
date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least
$100,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively.

 

(f)                                   deposits in money market funds investing
primarily in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e).

 

(g)                                  subject to the limits in
Section 9.06, Investments in direct ownership interests in additional Oil and
Gas Properties, gas gathering, processing and transportation systems and all
other assets contemplated by the permitted business of a Co-Borrower located
within the geographic boundaries of the United States of America.

 

76

--------------------------------------------------------------------------------


 

(h)                                 entry into operating agreements, working
interests, royalty interests, mineral leases, processing agreements, farm-out
agreements, contracts for the sale, transportation or exchange of oil and
natural gas, unitization agreements, pooling arrangements, area of mutual
interest agreements, production sharing agreements or other similar or customary
agreements, transactions, properties, interests or arrangements, and Investments
and expenditures in connection therewith or pursuant thereto, in each case made
or entered into in the ordinary course of the oil and gas business, excluding,
however, Investments in other Persons;

 

provided, however, that none of the foregoing shall involve the incurrence of
any Debt not permitted by Section 9.02.

 

Section 9.06                            Nature of Business; International
Operations.  The Borrowers will not, and will not permit any Subsidiary to,
allow any material change to be made in the character of its business as an
independent oil and gas exploration and production company.  From and after the
date hereof, a Co-Borrower and its Subsidiaries will not acquire or make any
other expenditure (whether such expenditure is capital, operating or otherwise)
in or related to, any Oil and Gas Properties not located within the geographical
boundaries or territorial waters of the United States and will not acquire or
form any Foreign Subsidiaries.

 

Section 9.07                            Limitation on Leases.  The Borrowers
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any obligation for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding Capital Leases and leases of
Hydrocarbon Interests), under leases or lease agreements which would cause the
aggregate amount of all payments made by any Co-Borrower and the Subsidiaries
pursuant to all such leases or lease agreements, including, without limitation,
any residual payments at the end of any lease, to exceed $1,000,000 in any
period of twelve (12) consecutive calendar months during the life of such
leases.

 

Section 9.08                            Proceeds of Notes/Loans.  The Borrowers
will not permit the Loans or the proceeds of the Loan to be used for any purpose
other than those permitted by Section 7.21.  Neither the Borrowers nor any
Person acting on behalf of the Borrowers has taken or will take any action which
might cause any of the Loan Documents to violate Regulations T, U or X or any
other regulation of the Board or to violate Section 7 of the Securities Exchange
Act of 1934 or any rule or regulation thereunder, in each case as now in effect
or as the same may hereinafter be in effect.  If requested by the Administrative
Agent, the Borrowers will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form U-1 or such other form referred to in Regulations U, T or X of the Board,
as the case may be.

 

Section 9.09                            Sale or Discount of Receivables.  Except
for receivables obtained by the Borrowers or any Subsidiary out of the ordinary
course of business or the settlement of joint interest billing accounts in the
ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, neither the Borrowers nor any
Subsidiary will discount or sell (with or without recourse) to any other Person
that is not a Co-Borrower any of its notes receivable or accounts receivable.

 

77

--------------------------------------------------------------------------------


 

Section 9.10                            Mergers, Etc.  Neither the Borrowers nor
any Subsidiary will merge into or with or consolidate with any other Person, or
sell, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its Property to any other Person
(any such transaction, a “consolidation”); provided that (a) any Subsidiary may
participate in a consolidation with a Co-Borrower (provided that a Co-Borrower
shall be the continuing or surviving corporation) or any Restricted Subsidiary
(provided that such Restricted Subsidiary shall be the continuing or surviving
Person) and any Unrestricted Subsidiary may merge with another Unrestricted
Subsidiary and (b) in the case of an Unrestricted Subsidiary merging into a
Co-Borrower, no Default or Event of Default shall result.

 

Section 9.11                            Sale of Assets.  The Borrowers will not,
and will not permit any Subsidiary to, sell, assign, farm-out, convey or
otherwise transfer any asset, including, without limitation, Property containing
proved reserves constituting a portion of the Borrowing Base or to issue or sell
any Equity Interests in a Co-Borrower or any of its Restricted Subsidiaries
except (i) an issuance or sale of common stock or Preferred Stock of Sanchez, in
each case whether as a Preferred Stock Distribution or otherwise and without
regard to whether or not there is any Default or Event of Default or (ii) the
following sales, assignments, farm-outs, conveyances and/or transfers, provided,
no Default or Event of Default exists or will exist after giving effect to such
sale, assignment, conveyance, farm-out or transfer:

 

(a)                                 a transfer of assets between or among a
Co-Borrower and its Restricted Subsidiaries;

 

(b)                                 an issuance or sale of Equity Interests in a
Restricted Subsidiary to a Co-Borrower or to another Restricted Subsidiary;

 

(c)                                  the sale, lease or other disposition of
produced Hydrocarbons, equipment, inventory, accounts receivable or other
properties or assets in the ordinary course of business, including, without
limitation, any abandonment, farm-in, farm-out, lease or sublease of any oil and
gas properties or the forfeiture or other disposition of such properties
pursuant to standard form operating agreements, in each case in the ordinary
course of business in a manner customary in the oil and gas business;

 

(d)                                 the sale or other disposition of cash or
cash equivalents; and

 

(e)                                  subject to the mandatory prepayment
requirements in Section 3.04(c), the sale or other disposition (including
Casualty Events) of any Oil and Gas Property or any interest therein or any
Restricted Subsidiary owning Oil and Gas Properties; provided that

 

(1)                                 Borrowers shall provide the Administrative
Agent at least ten (10) days prior written notice of any sale, assignment,
conveyance or transfer hereunder,

 

(2)                                 100% of the consideration received in
respect of such sale or other disposition shall be cash,

 

(3)                                 the consideration received in respect of
such sale or other disposition shall be equal to or greater than the fair market
value of the Oil and

 

78

--------------------------------------------------------------------------------


 

Gas Property, interest therein or the Restricted Subsidiary subject of such sale
or other disposition (as reasonably determined by the board of directors of the
Borrowers and, if requested by the Administrative Agent, the Borrowers shall
deliver a certificate of a Responsible Officer of each Co-Borrower certifying to
that effect),

 

(4)                                 if such sale or other disposition of Oil and
Gas Property when combined with any other sales under this
Section 9.11(e) occurring between Scheduled Redetermination Dates results in a
sale of more than five percent (5%), in the aggregate, of the proved developed
Oil and Gas Properties included in the most recently delivered Reserve Report,
such sale or disposition shall be subject to the written consent of the
Administrative Agent, not to be unreasonably withheld, and the Borrowing Base
may be immediately redetermined pursuant to Section 2.07 and the Borrowers shall
pay any Borrowing Base Deficiency in accordance with Section 3.04(c), and

 

(5)                                 if any such sale or other disposition is of
a Restricted Subsidiary owning Oil and Gas Properties, such sale or other
disposition shall include all the Equity Interests of such Restricted
Subsidiary.

 

Section 9.12                            Environmental Matters.  The Borrowers
will not, and will not permit any Subsidiary to, cause or permit any of its
Property to be in violation of, or do anything or permit anything to be done
which will subject any such Property to any Remedial Work under any applicable
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.13                            Transactions with Affiliates.  The
Borrowers will not, and will not permit any Subsidiary to, enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate unless
such transactions are otherwise permitted under this Agreement and are upon fair
and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate.

 

Section 9.14                            Subsidiaries.  The Borrowers shall not,
and shall not permit any Subsidiary to, create or acquire any additional
Subsidiary without the prior written consent of the Administrative Agent and the
Required Lenders, other than the creation or acquisition by a Co-Borrower of
Subsidiaries in compliance with the definition of “Unrestricted Subsidiary” or
Section 8.16.  The Borrowers shall not, and shall not permit any Subsidiary to,
sell, assign or otherwise dispose of any Equity Interests in any Subsidiary
except in compliance with Section 9.11.  Neither the Borrowers nor any
Subsidiary shall have any Foreign Subsidiaries.

 

Section 9.15                            Negative Pledge Agreements; Dividend
Restrictions.  The Borrowers will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any contract, agreement
or understanding which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the

 

79

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders, restricts any Loan Party from paying
dividends or making distributions to any other Loan Party, restricts any Loan
Party from making loans or advances to any other Loan Party, or restricts any
Loan Party from transferring any of its properties or assets to any other Loan
Party or which requires the consent of or notice to other Persons in connection
therewith; provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement or
the Security Instruments, (b) the Second Lien Loan Documents, (c) applicable
law, rule, regulation or order, (d) any instrument governing Debt or Equity
Interests of a Person acquired by any Co-Borrower or any of its Restricted
Subsidiaries as in effect at the time of such acquisition (except to the extent
such Debt or Equity Interests were incurred or issued in connection with such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, and any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of those instruments, provided that the amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacement or refinancings are not materially more restrictive, taken as a
whole, with respect to such dividend, distribution and other payment
restrictions than those contained in those instruments; provided, that, in the
case of Debt, such Debt was permitted by the terms hereof to be incurred;
(e) customary non-assignment provisions in contracts and leases entered into in
the ordinary course of business and consistent with past practices; (f) purchase
money obligations for property acquired in the ordinary course of business and
Capital Lease Obligations that impose restrictions on the transfer of any of its
properties to any Loan Party, (g) any agreement for the sale or other
disposition of a Restricted Subsidiary of a Co-Borrower that restricts
distributions by that Restricted Subsidiary pending its sale or other
disposition, (h) agreements governing other Debt of the Borrowers and one or
more Restricted Subsidiaries permitted herein, provided that the restrictions in
the agreements governing such Debt are not materially more restrictive, taken as
a whole, than those provided herein, (i) Liens permitted to be incurred under
Section 9.03 hereof that limit the right of the debtor to dispose of the assets
subject to such Liens, (j) provisions with respect to the disposition or
distribution of assets or property in joint venture agreements, asset sale
agreements, and stock sale agreements entered into in the ordinary course of
business, and (k) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business.

 

Section 9.16                            Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrowers will not allow gas imbalances, take-or-pay or other
prepayments with respect to the Oil and Gas Properties of the Borrowers or any
Restricted Subsidiary that would require the Borrowers or such Restricted
Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor.

 

Section 9.17                            Swap Agreements.  The Borrowers will
not, and will not permit any Subsidiary to, enter into any Swap Agreements with
any Person other than (a) Swap Agreements in respect of commodities (i) with an
Approved Counterparty, (ii) with a maximum term of 36 months and (iii) the
notional volumes for which (when aggregated with other commodity Swap Agreements
then in effect other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) do not exceed, as of the date such Swap
Agreement is executed, 50% of the expected production from Proved Reserves as
represented in the most recently provided Reserve Report but in no event shall
such amount exceed the amount of actual

 

80

--------------------------------------------------------------------------------


 

production from the prior month, for each month during the period during which
such Swap Agreement is in effect for each of crude oil and natural gas,
calculated separately, (b) Swap Agreements in respect of interest rates with an
Approved Counterparty, as follows: (i) Swap Agreements effectively converting
interest rates from fixed to floating, the notional amounts of which (when
aggregated with all other Swap Agreements of the Borrowers and their
Subsidiaries then in effect effectively converting interest rates from fixed to
floating) do not exceed 50% of the then outstanding principal amount of the
Borrowers’ Debt for borrowed money which bears interest at a fixed rate and
(ii) Swap Agreements effectively converting interest rates from floating to
fixed, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrowers and their respective Subsidiaries then in effect
effectively converting interest rates from floating to fixed) do not exceed 50%
of the then outstanding principal amount of the Borrowers’ Debt for borrowed
money which bears interest at a floating rate and (c) those certain Swap
Agreements existing on the date hereof between SEP and Shell Energy North
America (US), L.P. and described on Schedule 9.17.  In no event shall any Swap
Agreement to which the Borrowers or any Subsidiary is a party contain any
requirement, agreement or covenant for the Borrowers or any Subsidiary to post
cash or other collateral or margin to secure their obligations under such Swap
Agreement or to cover market exposures.  In addition to the foregoing, no Swap
Agreement that has been used in the calculation of the Borrowing Base may be
cancelled, liquidated or “unwound” without the prior written consent of the
Administrative Agent.

 

Section 9.18                            Sale and Leaseback Transactions.  The
Borrowers will not, and will not permit any of its Restricted Subsidiaries to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.

 

Section 9.19                            ERISA.  Except where non-compliance, in
each case or in combination with all other instances of non-compliance with the
provisions of this Section 9.19, could not reasonably be expected to result in a
Material Adverse Effect, the Borrowers will not, and will not permit any of the
Guarantors to, at any time:

 

(a)                                 engage in, or permit any ERISA Affiliate to
engage in, any transaction in connection with which a Co-Borrower, any of its
Subsidiaries or any ERISA Affiliate could be subjected to either a civil penalty
assessed pursuant to subsections (c), (i), (l) or (m) of Section 502 of ERISA or
a tax imposed by Chapter 43 of Subtitle D of the Code.

 

(b)                                 fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, a
Co-Borrower, any of its Subsidiaries or any ERISA Affiliate is required to pay
as contributions thereto.

 

(c)                                  contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to (i) any employee welfare benefit plan, as defined in
Section 3(1) of ERISA, which may not be terminated by such entities in their
sole discretion at any time without any material liability, including, without
limitation,

 

81

--------------------------------------------------------------------------------


 

any such plan that is maintained to provide benefits to former employees of such
entities, (other than benefits mandated by Title I, Part 6 of ERISA and
Section 4980B of the Code), or (ii) any employee pension benefit plan, as
defined in Section 3(2) of ERISA, that is subject to Title IV of ERISA,
Section 302 of ERISA or Section 412 of the Code.

 

Section 9.20                            Change in Business.

 

(a)                                 Each of the Co-Borrower and the Guarantors
shall not, and shall not permit any Subsidiary of such Co-Borrower to, engage in
any business or activity other than (i) the business of the exploration for, and
development, acquisition, and the production of Oil and Gas Properties, (ii) the
business of marketing, processing, treating, gathering, and upstream
transportation of Oil and Gas Properties produced by such Co-Borrower and its
Subsidiaries; (iii) developing raw land acquired or leased by such Co-Borrower
or its Subsidiaries in conjunction with the activities described in
clause (i) or (ii) above, and remediating such land for resale; and (iv) the
business of providing services to support any of the Borrower’s or its
Subsidiaries’ activities described in clause (i), (ii) or (iii) above.  Each
Co-Borrower shall not, and shall not permit any of its Subsidiaries to engage in
any activity or business, or acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties or businesses, in any event, which are not located within the
geographical boundaries of the United States or the offshore area in the Gulf of
Mexico over which the United States of America asserts jurisdiction.

 

(b)                                 Each of the Co-Borrower and the Guarantors
shall not, and shall not permit any Subsidiary of such Co-Borrower to, alter,
amend or modify in any manner materially adverse to the Lenders any of its
Organizational Documents.  In any event, a Co-Borrower shall not permit any of
its Subsidiaries to (i) if such Subsidiary is a limited liability company, amend
its limited liability company agreement to “opt in” to “security” status in
accordance with Section 8.103 of the UCC or (ii) evidence its Equity Interests
with a certificate without, in each case, the prior consent of the
Administrative Agent.

 

(c)                                  Except as set forth in Section 1.05, the
Borrowers and the Guarantors shall not, and shall not permit any of their
respective Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
the Borrowers or of any of its Subsidiaries.

 

ARTICLE X


EVENTS OF DEFAULT; REMEDIES

 

Section 10.01                     Events of Default.  The occurrence and
continuation of one or more of the following events shall constitute an “Event
of Default”:

 

(a)                                 the Borrowers shall fail to pay any interest
on or principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement or any fee or other amount when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof, by acceleration or otherwise.

 

82

--------------------------------------------------------------------------------


 

(b)                                 any representation or warranty made or
deemed made by or on behalf of the Borrowers or any Subsidiary in or in
connection with any Loan Document or any amendment or modification of any Loan
Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made.

 

(c)                                  any Co-Borrower or any Subsidiary shall
fail to observe or perform any covenant, condition or agreement contained in
Section 8.01, Section 8.02, Section 8.03, Section 8.12, Section 8.15, or
ARTICLE IX.

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a)  or Section 10.01(c)) or any other Loan
Document, and such failure shall continue unremedied for a period of thirty (30)
days after the earlier to occur of (i) notice thereof from the Administrative
Agent to the Borrowers (which notice will be given at the request of any Lender)
or (ii) a Responsible Officer of the Borrowers or such Subsidiary otherwise
becoming aware of such default.

 

(e)                                  any Co-Borrower or any Subsidiary shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, after the expiration of any applicable period of grace
and/or notice and cure.

 

(f)                                   any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the Redemption thereof or any offer to Redeem to be made in
respect thereof, prior to its scheduled maturity or require any Co-Borrower or
any Subsidiary to make an offer in respect thereof.

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Co-Borrower or any Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Co-Borrower or any
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered.

 

(h)                                 any Co-Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(g),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Co-Borrower

 

83

--------------------------------------------------------------------------------


 

or any Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing.

 

(i)                                     any Co-Borrower or any Subsidiary shall
become unable, admit in writing its inability, or fail generally to pay its
debts as they become due.

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $1,000,000.00 (to the extent not
covered by independent third party insurance provided by insurers of the highest
claims paying rating or financial strength as to which the insurer does not
dispute coverage and is not subject to an insolvency proceeding) shall be
rendered against any Co-Borrower, any Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrowers
or any Subsidiary to enforce any such judgment.

 

(k)                                 any Loan Document after delivery thereof
shall for any reason, except to the extent permitted by the terms thereof, cease
to be in full force and effect and valid, binding and enforceable in accordance
with its terms against any Co-Borrower or a Guarantor party thereto or shall be
repudiated by any of them, or cease to create a valid and perfected Lien of the
priority required thereby on any of the Collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or any
Co-Borrower, any Guarantor or any Subsidiary or any of their Affiliates shall so
state in writing.

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect.

 

(m)                             a Change in Control shall occur.

 

(n)                                 the occurrence of an event of default (as
defined therein) under the Second Lien Term Loan or the Undertaking to Pay
Directly.

 

(o)                                 the Intercreditor Agreement shall for any
reason, except to the extent permitted by the terms thereof, cease to be in full
force and effect and valid, binding and enforceable in accordance with its terms
against any party thereto or any holder of Debt covered thereby or shall be
repudiated by any of them.

 

Section 10.02                     Remedies.

 

(a)                                 In the case of an Event of Default other
than one described in Section 10.01(g), Section 10.01(h) or Section 10.01(i), at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrowers, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may

 

84

--------------------------------------------------------------------------------


 

thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers and the Guarantors
accrued hereunder and under the Notes and the other Loan Documents (including,
without limitation, the payment of cash collateral to secure the LC Exposure as
provided in Section 2.08(j)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrowers and each Guarantor; and in case of an Event of Default described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrowers and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.08(j)),
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers and
each Guarantor.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.

 

(c)                                  All proceeds realized from the liquidation
or other disposition of Collateral or otherwise received after maturity of the
Loans or the Notes, whether by acceleration or otherwise, shall be applied: 
first, to payment or reimbursement of expenses and indemnities provided for in
this Agreement and the Security Instruments; second, to accrued interest on the
Loans; third, to fees referred to in clause (b) of the definition of
Obligations; fourth, pro rata to principal outstanding on the Loans and other
Obligations referred to in clause (c) of the definition of Obligations; fifth,
to any other Obligations; sixth, to serve as cash collateral to be held by the
Administrative Agent to secure the LC Exposure; and any excess shall be paid to
the Borrowers or as otherwise required by any Governmental Requirement.

 

ARTICLE XI



THE ADMINISTRATIVE AGENT

 

Section 11.01                     Appointment; Powers.

 

Each of the Lenders and the Issuing Bank hereby irrevocably (subject to
Section 11.06) appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

Section 11.02                     Duties and Obligations of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, the Administrative Agent (a) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other

 

85

--------------------------------------------------------------------------------


 

implied (or express) obligations arising under agency doctrine of any applicable
law; rather, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties), (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except as provided in
Section 11.03, and (c) except as expressly set forth herein, shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrowers or any of their Subsidiaries that is
communicated to or obtained by the bank serving as the Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to it by the Borrowers or a Lender, and shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in ARTICLE VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to it or as to those conditions precedent specifically required to
be to its satisfaction, (vi) the existence, value, perfection or priority of any
collateral security or the financial or other condition of the Borrowers and its
Subsidiaries or any other obligor or guarantor, or (vii) any failure by the
Borrowers or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein.  For purposes of determining compliance with the conditions
specified in ARTICLE VI, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

 

Section 11.03                     Action by Administrative Agent.  The
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that it is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases it shall be fully justified in
failing or refusing to act hereunder or under any other Loan Documents unless it
shall (a) receive written instructions from the Required Lenders or the Lenders,
as applicable, (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) specifying the
action to be taken and (b) be indemnified to its satisfaction by the Lenders
against any and all liability and expenses which may be incurred by it by reason
of taking or continuing to take any such action.  The instructions as aforesaid
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders.  If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or

 

86

--------------------------------------------------------------------------------


 

refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

Section 11.04                     Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrowers, the Lenders and the Issuing Bank
hereby waives the right to dispute the Administrative Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.  The Administrative Agent may deem and treat the payee of any Note as
the holder thereof for all purposes hereof unless and until a written notice of
the assignment or transfer thereof permitted hereunder shall have been filed
with the Administrative Agent.

 

Section 11.05                     Subagents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding Sections of this ARTICLE XI shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

Section 11.06                     Resignation or Removal of Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 11.06, the Administrative Agent may resign at
any time by notifying the Lenders, the Issuing Bank and the Borrowers, and the
Administrative Agent may be removed at any time with or without cause by the
Required Lenders.  Upon any such resignation or removal, and so long as there
are Lenders hereunder, the Required Lenders shall have the right, in
consultation with and upon the approval of the Borrowers (so long as no Event of
Default has occurred and is continuing), which approval shall not be
unreasonably withheld, to appoint a successor.  If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation

 

87

--------------------------------------------------------------------------------


 

or removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders and each Issuing Bank,
appoint a successor Administrative Agent which shall be a bank with an office in
Houston, Texas, or an Affiliate of any such bank.  If upon such resignation by
the Administrative Agent there are no Required Lenders (i) because all of the
Loans have been repaid, (ii) the LC Exposure extinguished, and (iii) the
Commitments terminated, but Obligations remain under the Swap Agreements that
are secured by the Security Instruments, such appointment of a successor shall
be made by the then current Administrative Agent if it is a counterparty under a
Swap Agreement and if it is not, such appointment shall be made by the Secured
Swap Providers holding more than 50% of the Hedge Exposure on the date of such
Administrative Agent’s resignation notice.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, the retiring Administrative Agent
shall execute such instruments as may be reasonably necessary to give effect to
such succession, and the retiring Administrative Agent shall be discharged from
any further duties and obligations hereunder.  The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the Administrative Agent’s resignation hereunder, the provisions of this
ARTICLE XI and Section 12.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

Section 11.07                     Administrative Agent as Lender.  The bank
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrowers or any Subsidiary or other Affiliate thereof as if
it were not the Administrative Agent hereunder.

 

Section 11.08                     No Reliance.  (a) Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.  The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrowers or any of
its Subsidiaries of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of the
Borrowers or their Subsidiaries.  Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrowers (or any
of its Affiliates) which may come into the possession of the Administrative
Agent or any of its Affiliates.  In this regard, each Lender acknowledges that
Andrews Kurth LLP is acting in this

 

88

--------------------------------------------------------------------------------


 

transaction as special counsel to the Administrative Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document. 
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

 

(b)                                 The Lenders acknowledge that the
Administrative Agent is acting solely in an administrative capacity with respect
to structuring and syndication of this facility and has no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than its administrative duties, responsibilities and liabilities
specifically as set forth in the Loan Documents and in its capacity as a
Lender.  In structuring, arranging or syndicating this Agreement, each Lender
acknowledges that the Administrative Agent may be an agent or lender under these
Notes, other loans or other securities and waives any existing or future
conflicts of interest associated with their role in such other debt
instruments.  If in the administration of this facility or any other debt
instrument, the Administrative Agent determines (or is given written notice by
any Lender that a conflict exists), then it shall eliminate such conflict within
ninety (90) days or resign pursuant to Section 11.06 and shall have no liability
for action taken or not taken while such conflict existed.

 

Section 11.09                     Authority to Release Collateral and Liens. 
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
release any collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents.  Each Lender and the Issuing Bank hereby authorizes
the Administrative Agent to execute and deliver to the Borrowers, at the
Borrowers’ sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrowers
in connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.11 or is
otherwise authorized by the terms of the Loan Documents.

 

Section 11.10                     Filing of Proofs of Claim.  In case of any
Default or Event of Default under Section 10.01(f), Section 10.01(g) or
Section 10.01(h), the Administrative Agent (regardless of whether the principal
of any Loan or LC Exposure shall then be due and payable and regardless of
whether the Administrative Agent has made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to (i) file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Exposure and all other Obligations that is owing and unpaid and (ii) file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Administrative Agent under Section 3.03 and
Section 12.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments

 

89

--------------------------------------------------------------------------------


 

to the Administrative Agent; and (ii) if the Administrative Agent shall consent
to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 3.03
and Section 12.03.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.  Each Lender retains its right to file and prove a claim separately.

 

ARTICLE XII



MISCELLANEOUS

 

Section 12.01                     Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrowers, to it at Sanchez
Energy Corporation, 1111 Bagby Street, Suite 1800, Houston, Texas 77002,
Attention: Alfredo Gutierrez (Telecopy No. (713) 756-2784), with a copy to Akin
Gump Strauss Hauer & Feld LLP, 1111 Louisiana Street, 44th Floor, Houston, Texas
77002, Attention: David Elder (Telecopy No. (713) 236-0822);

 

(ii)                                  if to the Administrative Agent, to it at
Capital One, National Association, 1000 Louisiana Street, Suite 2950, Houston,
Texas 77002, Attention: Michael Higgins (Telecopy No. (713) 435-7106), with a
copy to Andrews Kurth LLP, 600 Travis St., Suite 4200, Houston, Texas 77002,
Attention Tammy Brennig (Telecopy No. (713) 238-7201);

 

(iii)                               if to any other Lender, in its capacity as
such, or any other Lender in its capacity as an Issuing Bank, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to ARTICLE II, ARTICLE III,
ARTICLE IV and ARTICLE V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

90

--------------------------------------------------------------------------------


 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 12.02                     Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment or the Maximum Credit Amount
of any Lender without the written consent of such Lender, (ii) increase the
Borrowing Base without the written consent of each Lender, decrease or maintain
the Borrowing Base without the consent of the Required Lenders, or modify
Section 2.07 in any manner adverse to the Lenders without the consent of each
Lender (other than a Defaulting Lender), (iii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, or reduce any other Obligations hereunder or under
any other Loan Document, without the written consent of each Lender affected
thereby, (iv) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or any other Obligations hereunder or under any other Loan Document,
or reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date without the written consent of each Lender affected
thereby, (v)change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata sharing of payments required thereby in a manner adverse to
any Lender, without the written consent of each Lender, (vi) waive or amend
Section 8.14, without the written consent of each Lender, (vii) release any
Guarantor, release any of the Collateral (other than as provided in
Section 11.09), or reduce the percentage set forth in Section 8.14 to less than
eighty percent (80%), without the written consent of each Lender, or
(viii) change any of the provisions of this Section 12.02(b) or the definition
of “Required Lenders” or any other provision hereof specifying the number or

 

91

--------------------------------------------------------------------------------


 

percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender (other than a Defaulting Lender); provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be.  Notwithstanding the foregoing, any supplement
to Schedule 7.14 (Subsidiaries) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders.

 

Section 12.03                     Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and their
Affiliates, including, without limitation, the reasonable fees, charges and
disbursements of counsel and other outside consultants for the Administrative
Agent, the reasonable travel, photocopy, mailing, courier, telephone and other
similar expenses, and the cost of environmental audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by each Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or any demand for payment thereunder, (iv) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 THE BORROWERS SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY

 

92

--------------------------------------------------------------------------------


 

AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF ANY
CO-BORROWER OR ANY OF THE GUARANTORS TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF ANY CO-BORROWER OR ANY OF THE GUARANTORS SET FORTH IN ANY OF THE
LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (1) ANY REFUSAL BY THE
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, OR (2) THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE BORROWERS AND THE GUARANTORS BY THE BORROWERS AND THE GUARANTORS,
(vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWERS OR ANY OF THE GUARANTORS OR ANY OF THEIR PROPERTIES,
INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWERS OR
ANY OF THE GUARANTORS WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWERS OR
ANY OF THE GUARANTORS, (x) THE PAST OWNERSHIP BY THE BORROWERS OR ANY OF THE
GUARANTORS OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT
OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR
HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWERS OR ANY OF THE GUARANTORS OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWERS OR ANY OF THE GUARANTORS, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE BORROWERS OR ANY OF THE GUARANTORS, OR (xiii) ANY OTHER
ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS,
OR (xiv) ANY ACTUAL

 

93

--------------------------------------------------------------------------------


 

OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(c)                                  To the extent that the Borrowers fail to
pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under Section 12.03(a) or Section 12.03(b), each Lender severally
agrees to pay to the Administrative Agent or the Issuing Bank, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such.

 

(d)                                 To the extent permitted by applicable law,
the Borrowers and the Indemnified Parties shall not assert, and hereby waive,
any claim against each other, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section 12.03
shall be payable not later than ten (10) days after written demand therefor.

 

Section 12.04                     Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrowers may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Co-Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate

 

94

--------------------------------------------------------------------------------


 

of the Issuing Bank that issues any Letter of Credit), Participants (to the
extent provided in Section 12.04(c)) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:  (1) the Borrowers, provided that no
consent of any Co-Borrower shall be required for an assignment to (A) a Lender
that is not a Defaulting Lender, (B) an Affiliate of a Lender that is not a
Defaulting Lender, (C) an Approved Fund (other than an Approved Fund that is
administered by or managed by a Defaulting Lender or an Affiliate of a
Defaulting Lender) or (D) if an Event of Default has occurred and is continuing,
any other commercial bank with primary capital of not less than $250,000,000;
and (2) the Administrative Agent (such consent not to be unreasonably withheld
or delayed), provided that no such consent of the Administrative Agent shall be
required for an assignment to an assignee that is a Lender that is not a
Defaulting Lender immediately prior to giving effect to such assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:  (1)except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $2,500,000, and the Commitments of
any assigning Lender remaining a party hereto after giving effect to the
assignment shall be at least $2,500,000, unless, in each case, each of the
Borrowers, the Administrative Agent otherwise consents, provided that no such
consent of the Borrowers shall be required if an Event of Default has occurred
and is continuing;  (2) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement; (3) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; (4) the assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and shall deliver notice of the Assignment and Assumption to the
Borrowers; and (5) in the case of an assignment to a CLO, the assigning Lender
shall retain the sole right to approve any amendment, modification or waiver of
any provision of this Agreement, provided that the Assignment and Assumption
between such Lender and such CLO may provide that such Lender will not, without
the consent of such CLO, agree to any amendment, modification or waiver
described in the first proviso to Section 12.02 that affects such CLO.

 

(iii)                               Subject to Section 12.04(b)(iv) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest

 

95

--------------------------------------------------------------------------------


 

assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amount of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, each Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrowers, each Issuing Bank and
each Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrowers, the Administrative Agent or
any Issuing Bank, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the loans owing
to it); provided that (1) such Lender’s obligations under this Agreement shall
remain unchanged, (2) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (3) the Borrowers,
the Administrative Agent, each Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant.  In
addition such

 

96

--------------------------------------------------------------------------------


 

agreement must provide that the Participant be bound by the provisions of
Section 12.03.  Subject to Section 12.04(c)(ii), the Borrowers agree that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and
Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 5.03(e) as though it were a
Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                                  Notwithstanding any other provisions of
this Section 12.04, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrowers to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

 

Section 12.05                     Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the

 

97

--------------------------------------------------------------------------------


 

Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.

 

(b)                                 To the extent that any payments on the
Obligations or proceeds of any collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s, and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrowers shall take such
action as may be reasonably requested by the Administrative Agent or the Lenders
to effect such reinstatement.

 

Section 12.06                     Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)                                  Except as provided in Section 6.01(a), this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 12.07                     Severability.  Any provision of this Agreement
or any other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 12.08                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time

 

98

--------------------------------------------------------------------------------


 

to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations (of whatsoever kind, including, without
limitations obligations under Swap Agreements) at any time owing by such Lender
or Affiliate to or for the credit or the account of the Borrowers or any
Subsidiary against any of and all the obligations of the Borrowers or any
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured.  The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

 

Section 12.09                     GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.

 

(a)                                 THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
WITHOUT REGARD TO ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION; PROVIDED, TO THE EXTENT ANY OF
THE SECURITY INSTRUMENTS RECITE THAT THEY ARE GOVERNED BY THE LAW OF ANOTHER
JURISDICTION, OR ANY ACTION OR EVENT TAKEN THEREUNDER (SUCH AS FORECLOSURE OF
THE MORTGAGED PROPERTY) REQUIRES APPLICATION OF OR COMPLIANCE WITH THE LAW OF
ANOTHER JURISDICTION, SUCH PROVISIONS AND CONCEPTS SHALL APPLY.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS
SITTING IN HARRIS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A
NOTE TO SERVE

 

99

--------------------------------------------------------------------------------


 

PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

(d)                                 EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.

 

Section 12.10                     Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                     Confidentiality.  Each of the Administrative
Agent, each Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory body; provided Borrowers have been given reasonable advance
notice thereof and been afforded an opportunity to limit or protest the
disclosure, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; provided Borrowers have been given
reasonable advance notice thereof and been afforded an opportunity to limit or
protest the disclosure, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrowers and their
obligations, (g) with the consent of the Borrowers or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrowers.  For the purposes of this

 

100

--------------------------------------------------------------------------------


 

Section 12.11, “Information” means all information received from the Borrowers
or any Subsidiary relating to the Borrowers or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrowers or a Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
Notwithstanding anything herein to the contrary, any party hereto (and each
employee, representative or other agent of such party) may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to that
party relating to such tax treatment or tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transactions, as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the transactions contemplated hereby.

 

Section 12.12                     EXCULPATION PROVISIONS.  EACH OF THE PARTIES
HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS AND CONDITIONS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS MAY RESULT, SUBJECT TO THE TERMS HEREOF AND THEREOF
AND APPLICABLE LAW, IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS
OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.13                     No Third Party Beneficiaries.  This Agreement,
the other Loan Documents, and the agreement of the Lenders to make Loans and
each Issuing Bank to issue, amend, renew or extend Letters of Credit hereunder
are solely for the benefit of the Borrowers, and no other Person (including,
without limitation, any Subsidiary of a Co-Borrower, any obligor, contractor,
subcontractor, supplier or materialmen) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative

 

101

--------------------------------------------------------------------------------


 

Agent, any Issuing Bank or any Lender for any reason whatsoever.  There are no
third party beneficiaries.

 

Section 12.14                     Collateral Matters; Swap Agreements.  The
benefit of the Security Instruments and of the provisions of this Agreement
relating to any collateral securing the Obligations shall also extend to and be
available to (in addition to Lenders and their Affiliates) any Lender’s Swap
Designee and any Person which was a Lender or Affiliate of a Lender when it
entered into any Swap Agreement with the Borrowers or any of its Subsidiaries. 
No Approved Counterparty shall have any voting rights under any Loan Document as
a result of the existence of obligations owed to it under any such Swap
Agreements.

 

Section 12.15                     US Patriot Act Notice.  Each Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrowers, which information includes the name and address of the Borrowers
and other information that will allow such Lender to identify the Borrowers in
accordance with the Patriot Act.

 

Section 12.16                     Interest Rate Limitation.  It is the intention
of the parties hereto that each Lender shall conform strictly to usury laws
applicable to it.  Accordingly, if the transactions contemplated hereby would be
usurious as to any Lender under laws applicable to it (including the laws of the
United States of America and the State of Texas or any other jurisdiction whose
laws may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows:  (a) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Notes shall under no circumstances exceed the maximum
non-usurious amount allowed by such applicable law, and any excess shall be
canceled automatically and if theretofore paid shall be credited by such Lender
on the principal amount of the Debt (or, to the extent that the principal amount
of the Debt shall have been or would thereby be paid in full, refunded by such
Lender to the Borrowers); and (b) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Debt (or, to the extent that the principal amount of the Debt shall have
been or would thereby be paid in full, refunded by such Lender to the
Borrowers).  All sums paid or agreed to be paid to any Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to such Lender, be amortized, prorated, allocated and spread
throughout the stated term of the Loans evidenced by the Notes until payment in
full so that the rate or amount of interest on account of any Loans hereunder
does not exceed the maximum amount allowed by such applicable law.  If at any
time and from time to time (a) the amount of interest payable to any Lender on
any date shall be computed at the Highest Lawful

 

102

--------------------------------------------------------------------------------


 

Rate applicable to such Lender pursuant to this Section 12.16 and (b) in respect
of any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.16.  To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect. 
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

 

Section 12.17                     Intercreditor Agreement.  Notwithstanding
anything herein to the contrary, the liens and security interests granted to the
Administrative Agent in its capacity as collateral agent (in such capacity, the
“First Lien Collateral Agent”) pursuant to this Agreement and under the Security
Instruments and the exercise of any right or remedy by the First Lien Collateral
Agent hereunder or thereunder are subject to the provisions of the Intercreditor
Agreement.  In an event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

 

Section 12.18                     Termination and Release.  To the extent that a
Loan Document provides for the termination of such Loan Document or the release
of any Lien thereunder upon the payment in full of the Obligations, or words of
similar effect, notwithstanding anything to the contrary in such Loan Document,
such Loan Document shall terminate and the Administrative Agent shall release
such Liens upon payment in full of the Obligations other than contingent
Obligations which are intended to survive the termination of such Loan Document
and with respect to which the contingency giving rise to such Obligation has not
occurred.

 

[Signatures Begin Next Page]

 

103

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

BORROWERS:

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Michael G. Long

 

 

Senior Vice President – Chief Financial Officer

 

 

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Michael G. Long

 

 

Senior Vice President – Chief Financial Officer

 

 

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Michael G. Long

 

 

Senior Vice President – Chief Financial Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/  Michael Higgins

 

Name:

Michael Higgins

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

MACQUARIE BANK LIMITED

 

 

 

 

 

 

 

By:

/s/  Jonathan Rourke

 

Name:

Jonathan Rourke

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/  Joel Outlaw

 

Name:

Joel Outlaw

 

Title:

Associate Director, Legal Risk Management

 

 

 

 

 

 

POA No. 594/10 dated 25 November 2010, expiring 30 November 2012, signed in
London

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

 

Applicable Percentage

 

Maximum Credit Amount

 

Capital One, National Association

 

90

%

$

225,000,000.00

 

Macquarie Bank Limited

 

10

%

$

25,000,000.00

 

TOTAL

 

100.00

%

$

250,000,000.00

 

 

Annex I-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

$[                  ]

 

[                                ], [          ]

 

FOR VALUE RECEIVED, SANCHEZ ENERGY CORPORATION, a Delaware corporation, SEP
HOLDINGS III, LLC, a Delaware limited liability company and SN MARQUIS LLC, a
Delaware limited liability company (collectively, the “Borrowers”) hereby
promises to pay to the order of [                                  ] (the
“Lender”), the lesser of (i) [                              ] DOLLARS
($[                        ]) and (ii) the aggregate unpaid Loans made by the
Lender pursuant to the Credit Agreement, as hereinafter defined), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement referred to
below, on the dates and in the amounts set forth in the Credit Agreement.  All
capitalized terms used herein and not otherwise defined that are defined in the
Credit Agreement have the meanings as defined in the Credit Agreement.

 

The Borrowers promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time from the date hereof until such principal
amount is paid in full, at the place and at such interest rates as are specified
in the Credit Agreement.

 

This Note is one of the Notes referred to in, and the Note and all provisions
herein are entitled to the benefits and are subject to the terms of, the Credit
Agreement, dated as of November       , 2012, among the Borrowers, Capital One,
National Association, as Administrative Agent, and the lenders signatory thereto
(including the Lender) (as the same may be amended or otherwise modified from
time to time, the “Credit Agreement”).

 

The obligations of the Borrowers hereunder are secured by the Security Documents
(subject to the limitations contained in the Security Documents and the Credit
Agreement).  The Credit Agreement, among other things, (a) provides for the
making of advances by the Lender and other Lenders to the Borrowers from time to
time, and (b) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of interest accruing at the Highest
Lawful Rate.

 

The Borrowers waive grace, demand, presentment for payment, notice of dishonor
or default, notice of intent to accelerate or acceleration, protest and notice
of protest and diligence in collecting and bringing of suit against any party
hereto.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

This Note shall be governed by and construed under the laws of the State of
Texas and the applicable laws of the United States of America.

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

Name:

 

Title:

 

Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BORROWING REQUEST

 

[                            ], 20[    ]

 

SANCHEZ ENERGY CORPORATION, a Delaware corporation, SEP HOLDINGS III, LLC, a
Delaware limited liability company and SN MARQUIS LLC, a Delaware limited
liability company (collectively, the “Borrowers”), pursuant to Section 2.03 of
the Credit Agreement dated as of November     , 2012 (together with all
amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”), among the Borrowers, Capital One, National Association, as
Administrative Agent and the lenders (the “Lenders”) which are or become parties
thereto (unless otherwise defined herein, each capitalized term used herein is
defined in the Credit Agreement), hereby requests a Borrowing as follows:

 

(i)                                     Aggregate amount of the requested
Borrowing is $[                        ];

 

(ii)                                  Date of such Borrowing is
[                        ], 20[      ];

 

(iii)                               Requested Borrowing is to be [an ABR
Borrowing] [a Eurodollar Borrowing];

 

(iv)                              In the case of a Eurodollar Borrowing, the
initial Interest Period applicable thereto is [                        ];

 

(v)                                 Amount of Borrowing Base in effect on the
date hereof is $[                        ];

 

(vi)                              Total Credit Exposures on the date hereof
(i.e., outstanding principal amount of Loans and total LC Exposure) is
$[                        ]; and

 

(vii)                           Pro forma total Credit Exposures (giving effect
to the requested Borrowing) is $[                        ]; and

 

(viii)                        Location and number of the Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.05 of the Credit Agreement, is as follows:

 

[                                                                                                                                           
]

 

[                                                                                                                                           
]

 

Exhibit B-1

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the [                        ] of each
Co-Borrower, and that as such he/she is authorized to execute this certificate
on behalf of the Borrowers.  The undersigned further certifies, represents and
warrants on behalf of the Borrowers that (a) the Borrowers are entitled to
receive the requested Borrowing under the terms and conditions of the Credit
Agreement, (b) that no Default or Event of Default exists, and (c) after giving
effect to the Borrowing request made herein the total Credit Exposure will not
exceed the Borrowing Base now in effect.

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

Name:

 

Title:

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INTEREST ELECTION REQUEST

 

[                        ], 200[      ]

 

SANCHEZ ENERGY CORPORATION, a Delaware corporation, SEP HOLDINGS III, LLC, a
Delaware limited liability company and SN MARQUIS LLC, a Delaware limited
liability company (collectively, the “Borrowers”), pursuant to Section 2.04 of
the Credit Agreement dated as of November     , 2012 (together with all
amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”), among the Borrowers, Capital One, National Association, as
Administrative Agent and the lenders (the “Lenders”) which are or become parties
thereto (unless otherwise defined herein, each capitalized term used herein is
defined in the Credit Agreement), hereby makes an Interest Election Request as
follows:

 

(i)                                     The Borrowing to which this Interest
Election Request applies, and if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information specified pursuant to
(iii) and (iv) below shall be specified for each resulting Borrowing) is
[                        ];

 

(ii)                                  The effective date of the election made
pursuant to this Interest Election Request is [                        ],
20[      ];[and]

 

(iii)                               The resulting Borrowing is to be [an ABR
Borrowing] [a Eurodollar Borrowing][; and]

 

[(xiii)                 [If the resulting Borrowing is a Eurodollar Borrowing]
The Interest Period applicable to the resulting Borrowing after giving effect to
such election is [                        ]].

 

The undersigned certifies that he/she is the [                        ] of each
Co-Borrower, and that as such he/she is authorized to execute this certificate
on behalf of the Borrowers.  The undersigned further certifies, represents and
warrants on behalf of the Borrowers that the Borrowers are entitled to receive
the requested continuation or conversion under the terms and conditions of the
Credit Agreement.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

By:

 

Name:

 

Title:

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

Name:

 

Title:

 

Exhibit C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he/she is the [                        ]
of SANCHEZ ENERGY CORPORATION, a Delaware corporation, SEP HOLDINGS III, LLC, a
Delaware limited liability company and SN MARQUIS LLC, a Delaware limited
liability company (collectively, the “Borrowers”), and that as such he/she is
authorized to execute this certificate on behalf of the Borrowers.  With
reference to the Credit Agreement dated as of November     , 2012 (together with
all amendments, restatements, supplements or other modifications thereto being
the “Agreement”), among the Borrowers, Capital One, National Association, as
Administrative Agent and the lenders (the “Lenders”) which are or become a party
thereto, the undersigned represents and warrants as follows (each capitalized
term used herein having the same meaning given to it in the Agreement unless
otherwise specified), to my knowledge after reasonable investigation:

 

(a)                                 The representations and warranties of the
Borrowers contained in ARTICLE VII of the Agreement and in the Loan Documents
and otherwise made in writing by or on behalf of the Borrowers pursuant to the
Agreement and the Loan Documents were true and correct when made, and are
repeated at and as of the time of delivery hereof and are true and correct in
all material respects at and as of the time of delivery hereof, except to the
extent such representations and warranties are expressly limited to an earlier
date or the Required Lenders have expressly consented in writing to the
contrary.

 

(b)                                 The Borrowers have performed and complied
with all agreements and conditions contained in the Agreement and in the Loan
Documents required to be performed or complied with by the Borrowers prior to or
at the time of delivery hereof [or specify default and describe].

 

(c)                                  Since [                        ], 20[    ],
no change has occurred, either in any case or in the aggregate, in the
condition, financial or otherwise, of the Borrowers or any Subsidiary which
could reasonably be expected to have a Material Adverse Effect [or specify
event].

 

(d)                                 There exists no Default or Event of Default
[or specify Default and describe].

 

(e)                                  Attached hereto as Exhibit A are the
detailed computations necessary to determine whether the Borrowers are in
compliance with Section 8.14 and Section 9.01 as of the end of the [fiscal
quarter][fiscal year] ending [                        ].

 

EXECUTED AND DELIVERED this [            ] day of [                        ],
20[    ].

 

Exhibit D-1

--------------------------------------------------------------------------------


 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

Name:

 

Title:

 

Exhibit D-2

--------------------------------------------------------------------------------


 

FINANCIAL COVENANT CALCULATION WORKSHEET

 

Summary of Financial Ratios

Section 9.01 Financial Covenants

 

 

 

In Compliance?

Current Ratio

min. 1.0 to 1.0

 

Interest Coverage Ratio

min. 2.5 to 1.0

 

Total Leverage Ratio

max. 4.0 to 1.0

 

Senior Debt Leverage Ratio

max. 2.5 to 1.0

 

 

Current Ratio

 

 

Consolidated Current Assets (including unused Commitments)

  =

$

  =

 

Consolidated Current Liabilities (excluding Obligations)

$

 

Interest Coverage Ratio

 

 

Consolidated EBITDA

  =

$

  =

 

Consolidated Net Interest Expense

$

 

Total Leverage Ratio

 

 

Total Debt

  =

$

  =

 

Consolidated EBITDA

$

 

Senior Debt Leverage Ratio

 

 

Senior Debt

  =

$

  =

 

Consolidated EBITDA

$

 

Section 8.14

 

[Provide details of compliance/non-compliance]

 

 

 

 

Exhibit D-3

--------------------------------------------------------------------------------


 

Current Ratio

Section 9.01 Financial Covenants

 

Consolidated Current Assets

 

$

 

 

(+) Unused Commitments

 

$

 

 

(-) Non-cash assets under FAS 133

 

$

 

 

Total Consolidated Current Assets

 

$

 

 

 

 

 

 

Consolidated Current Liabilities

 

$

 

 

(-) Outstanding Obligations

 

$

 

 

(-)Non-cash obligations under FAS 133

 

$

 

 

Total Consolidated Current Liabilities

 

$

 

 

 

 

 

 

Current Ratio

 

 

 

 

Exhibit D-4

--------------------------------------------------------------------------------


 

Interest Coverage Ratio

Section 9.01 Financial Covenants

 

Consolidated EBITDA

 

Q     20   

 

Consolidated Net Income (the following to be added, without duplication and to
the extent deducted (and not added back) in calculating such Consolidated Net
Income)

 

$

 

 

(+) Consolidated Net Interest Expense

 

$

 

 

(+) Consolidated Income Tax Expense

 

$

 

 

(+) consolidated depletion and depreciation expense of the Borrowers and their
Restricted Subsidiaries

 

$

 

 

(+) other non-cash charges to the extent not included in the foregoing

 

$

 

 

(-) all-non-cash income to the extent included in determining Consolidated Net
Income

 

$

 

 

Total Consolidated EBITDA

 

$

 

 

 

Exhibit D-5

--------------------------------------------------------------------------------


 

Consolidated Net Interest Expense

 

Q     20   

 

Total consolidated interest expense of the Borrowers and their Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP (the
following to be added, to the extent not included in such interest expense and
without duplication)

 

$

 

 

(+) interest expense for such period attributable to Capital Lease Obligations
and the interest component of any deferred payment obligations

 

$

 

 

(+) amortization of debt discount and debt issuance cost (provided that any
amortization of bond premium will be credited to reduce Consolidated Net
Interest Expense unless, pursuant to GAAP, such amortization of bond premium has
otherwise reduced Consolidated Net Interest Expense)

 

$

 

 

(+) non-cash interest expense

 

$

 

 

(+) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing

 

$

 

 

(+) the interest expense on Debt of another Person that is guaranteed by any
Co-Borrower or one of its Restricted Subsidiaries or secured by a lien on assets
of any Co-Borrower or one of its Restricted Subsidiaries, to the extent such
guarantee becomes payable or such lien becomes subject to foreclosure

 

$

 

 

(+) costs associated with interest rate obligations under Swap Agreements
(including amortization of fees); provided, however, that if such interest rate
obligations under Swap Agreements result in net benefits rather than costs, such
benefits shall be credited to reduce Consolidated Net Interest Expense unless,
pursuant to GAAP, such net benefits are otherwise reflected in Consolidated Net
Income

 

$

 

 

(+) the consolidated interest expense of the Borrower and its Restricted
Subsidiaries that was capitalized during such period

 

$

 

 

(+) all dividends paid or payable in cash, cash equivalents or Debt or dividends
accrued during such period on any series of Disqualified Capital Stock of the
Borrowers

 

$

 

 

(-) consolidated interest income

 

$

 

 

(-) write-off of deferred financing costs (and interest) attributable to
Dollar-Denominated Production Payments (to the extent included above)

 

$

 

 

Total Consolidated Net Interest Expense

 

$

 

 

 

Interest Coverage Ratio

 

Exhibit D-6

--------------------------------------------------------------------------------


 

Total Leverage Coverage Ratio

Section 9.01 Financial Covenants

 

Debt (without duplication)

 

Q     20   

 

(a) all obligations of the Borrowers and their Restricted Subsidiaries for
borrowed money or evidenced by bonds, bankers’ acceptances, debentures, notes or
other similar instruments

 

$

 

 

(b) all obligations of the Borrowers and their Restricted Subsidiaries (whether
contingent or otherwise) in respect of letters of credit, surety or other bonds
and similar instruments

 

$

 

 

(c) all accounts payable and all accrued expenses, liabilities or other
obligations of Borrowers and their Restricted Subsidiaries to pay the deferred
purchase price of Property or services excluding accounts payable incurred in
the ordinary course of business with respect to which no more than 90 days have
elapsed since the date of invoice

 

$

 

 

(d) all Capital Lease Obligations of the Borrowers and their Restricted
Subsidiaries

 

$

 

 

(e) all obligations of the Borrowers and their Restricted Subsidiaries under
Synthetic Leases

 

$

 

 

(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of any Co-Borrower and its Restricted
Subsidiaries, whether or not such Debt is assumed by such Person

 

$

 

 

(g) all Debt (as defined in the other clauses of this definition) of others
guaranteed by the Borrowers and their Restricted Subsidiaries or in which such
Person otherwise assures a creditor against loss of the Debt (howsoever such
assurance shall be made) to the extent of the lesser of the amount of such Debt
and the maximum stated amount of such guarantee or assurance against loss

 

$

 

 

(h) all obligations or undertakings of the Borrowers and their Restricted
Subsidiaries to maintain or cause to be maintained the financial position or
covenants of others or to purchase the Debt or Property of others, in each case,
intended as a means of credit enhancement for creditors of such others and not
as a purchase and sale agreement

 

$

 

 

(i) all obligations the Borrowers and their Restricted Subsidiaries to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements in the ordinary course of business

 

$

 

 

(j) any Debt of a partnership for which any Co-Borrower and its Restricted
Subsidiaries is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability

 

$

 

 

(k) Disqualified Capital Stock

 

$

 

 

(l) the undischarged balance of any production payment created by any
Co-Borrower or its Restricted Subsidiaries or for the creation of which such
Person directly or indirectly received payment

 

$

 

 

(m) any deferred put premiums owed by any Co-Borrower or its Restricted
Subsidiaries under a Swap Agreement

 

$

 

 

Total Debt

 

$

 

 

 

Exhibit D-7

--------------------------------------------------------------------------------


 

Consolidated EBITDA

 

Q     20   

 

Consolidated Net Income (the following to be added, without duplication and to
the extent deducted (and not added back) in calculating such Consolidated Net
Income)

 

$

 

 

(+) Consolidated Net Interest Expense

 

$

 

 

(+) Consolidated Income Tax Expense

 

$

 

 

(+) consolidated depletion and depreciation expense of the Borrowers and their
Restricted Subsidiaries

 

$

 

 

(+) other non-cash charges to the extent not included in the foregoing

 

$

 

 

(-) all-non-cash income to the extent included in determining Consolidated Net
Income

 

$

 

 

Total Consolidated EBITDA

 

$

 

 

 

Total Leverage Ratio

 

Exhibit D-8

--------------------------------------------------------------------------------


 

Senior Debt Leverage Ratio

Section 9.01 Financial Covenants

 

Debt

 

Q     20   

 

The outstanding principal balance of the Loans under the Credit Agreement

 

$

 

 

(+) The deferred put premium under all Swap Agreements

 

$

 

 

Total Debt

 

$

 

 

 

Consolidated EBITDA

 

Q     20

 

Consolidated Net Income (the following to be added, without duplication and to
the extent deducted (and not added back) in calculating such Consolidated Net
Income)

 

$

 

 

(+) Consolidated Net Interest Expense

 

$

 

 

(+) Consolidated Income Tax Expense

 

$

 

 

(+) consolidated depletion and depreciation expense of the Borrowers and their
Restricted Subsidiaries

 

$

 

 

(+) other non-cash charges to the extent not included in the foregoing

 

$

 

 

(-) all-non-cash income to the extent included in determining Consolidated Net
Income

 

$

 

 

Total Consolidated EBITDA

 

$

 

 

 

Total Senior Debt Leverage Ratio

 

Exhibit D-9

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Credit Agreement, dated as of November       , 2012 (as
amended, restated, supplemented or otherwise modified from time to time and in
effect on the date hereof, the “Credit Agreement”), among SANCHEZ ENERGY
CORPORATION, a Delaware corporation, SEP HOLDINGS III, LLC, a Delaware limited
liability company and SN MARQUIS LLC, a Delaware limited liability company
(collectively, the “Borrowers”), the Lenders named therein and Capital One,
National Association, as Administrative Agent for the Lenders.  Capitalized
terms defined in the Credit Agreement are used herein with the same meanings.

 

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth on
the reverse hereof, the interests set forth on the reverse hereof (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth on the reverse hereof in
the Commitment of the Assignor on the Assignment Date and Loans owing to the
Assignor which are outstanding on the Assignment Date, together with the
participations in Letters of Credit and LC Disbursements held by the Assignor on
the Assignment Date, but excluding accrued interest and fees to and excluding
the Assignment Date.  The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement.  From and after the Assignment Date (i) the Assignee shall be
a party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

This Assignment and Assumption is being delivered to the Administrative Agent
(with a copy to the Borrowers) together with (i) if the Assignee is a Foreign
Lender, any documentation required to be delivered by the Assignee pursuant to
Section 5.03 of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee.  The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to
Section 12.04(b) of the Credit Agreement.

 

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of Texas.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment (“Assignment Date”):

 

Exhibit E-1

--------------------------------------------------------------------------------


 

Facility

 

Principal Amount Assigned

 

Percentage Assigned of
Facility/Commitment (set
forth, to at least 8 decimals, as
a percentage of the Facility
and the aggregate
Commitments of all Lenders
thereunder)

 

Commitment Assigned:

 

$

 

 

 

%

Loans:

 

 

 

 

 

 

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

 

[Name of Assignor], as Assignor

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit E-2

--------------------------------------------------------------------------------


 

The undersigned hereby consent to the within assignment:(1)

 

SANCHEZ ENERGY CORPORATION,

 

CAPITAL ONE, NATIONAL ASSOCIATION

a Delaware corporation

 

 

 

 

 

By:

 

By:

Name:

 

Name:

Title:

 

Title:

 

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SN MARQUIS LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)              Consents to be included to the extent required by
Section 12.04(b) of the Credit Agreement.

 

Exhibit E-3

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November       ,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Sanchez Energy Corporation, SEP Holdings III, LLC, SN
Marquis LLC, Capital One, National Association, as Administrative Agent, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                           , 20[      ]

 

 

Exhibit F-1-1

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November       ,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Sanchez Energy Corporation, SEP Holdings III, LLC, SN
Marquis LLC, Capital One, National Association, as Administrative Agent, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                           , 20[      ]

 

 

Exhibit F-2-1

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November       ,
2012 (as amended. supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Sanchez Energy Corporation, SEP Holdings III, LLC, SN
Marquis LLC, Capital One, National Association, as Administrative Agent, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                           , 20[      ]

 

 

Exhibit F-3-1

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November       ,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Sanchez Energy Corporation, SEP Holdings III, LLC, SN
Marquis LLC, Capital One, National Association, as Administrative Agent, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section (c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-81MY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-81MY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                           , 20[      ]

 

 

Exhibit F-4-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF GUARANTY

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”), dated as of                   ,
20    , is made by each of the undersigned Restricted Subsidiaries of the
Borrowers (as defined below) (each, a “Guarantor,” and collectively, the
“Guarantors”), in favor of Capital One, National Association, as Administrative
Agent (the “Agent”) for the benefit of the Lenders pursuant to that certain
Credit Agreement dated as of November 15, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Agent and the Lenders.

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make Loans
and other extensions of credit to Sanchez Energy Corporation, a Delaware
corporation (“Sanchez”), SEP Holdings III, LLC, a Delaware limited liability
company (“SEP”) and SN Marquis LLC, a Delaware limited liability company (“SN
Marquis”, together with Sanchez and SEP, the “Borrowers”, and each individually,
“Co-Borrower”) in a manner and upon the terms and conditions set forth therein;

 

WHEREAS, in accordance with the Credit Agreement, the Agent requires that the
Guarantors execute a guaranty agreement guaranteeing the Obligations of the
Borrowers;

 

NOW, THEREFORE, in consideration of the premises and agreements herein and in
order to induce the Lenders to make the Loans and other extensions of credit
pursuant to the Credit Agreement, the Guarantors hereby agree as follows:

 

Section 1.                                          Definitions.  Capitalized
terms used and not otherwise defined herein shall have the respective meanings
assigned thereto in the Credit Agreement.

 

Section 2.                                          Guaranty of Payment.  Each
Guarantor (not merely as a surety or guarantor of collection) hereby jointly,
severally, unconditionally and irrevocably, guarantees the punctual payment and
performance when due, whether at stated maturity, as an installment, by
prepayment or by demand, acceleration or otherwise, of all Obligations of each
Co-Borrower heretofore or hereafter existing.  If any or all of the Obligations
become due and payable under the Credit Agreement, the Guarantors jointly and
severally and unconditionally promise to pay such Obligations, on demand,
together with any and all expenses (including reasonable counsel fees and
expenses), which reasonably may be incurred by the Agent in collecting any of
the Obligations and in connection with the protection, defense and enforcement
of any rights under the Credit Agreement or under any other Loan Document (the
“Expenses”).  The Guarantors guarantee that the Obligations shall be paid
strictly in accordance with the terms of the Credit Agreement.  The Obligations
include, without limitation, interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Credit Agreement.  The Agent shall not be
required to exhaust any right or remedy or take any action against the Borrowers
or any other person or entity or any collateral prior to any demand or other
action hereunder against the Guarantors.  The Guarantors agree that, as between
the Guarantors and the Agent, the Obligations may be declared to be due and
payable for the purposes of this Guaranty notwithstanding any stay, injunction
or other

 

Exhibit G-1

--------------------------------------------------------------------------------


 

prohibition which may prevent, delay or vitiate any declaration as regards the
Borrowers and that in the event of a declaration or attempted declaration, the
Obligations shall immediately become due and payable by the Guarantors for the
purposes of this Guaranty and each Guarantor shall forthwith pay the Obligations
specified by the Agent to be paid as provided in the Credit Agreement without
further notice or demand.  Notwithstanding anything contained herein or in the
Credit Agreement, any Loan Document or any other document or any other
agreement, security document or instrument relating hereto or thereto to the
contrary, the maximum liability of each Guarantor hereunder shall never exceed
the maximum amount that said Guarantor could pay without having such payment set
aside as a fraudulent transfer or fraudulent conveyance or similar action under
the U.S. Bankruptcy Code or applicable state or foreign law.

 

Section 3.                                          Guaranty Absolute.  The
liability of each Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, the Credit Agreement or the Obligations, or any other
amendment or waiver of or any consent to departure from any of the terms of the
Credit Agreement or the Obligations, including any increase or decrease in the
rate of interest thereon; (b) any release or amendment or waiver of, or consent
to departure from, any other guaranty or support document, or any exchange,
release or non-perfection of any collateral, for the Credit Agreement or the
Obligations; (c) any present or future law, regulation or order of any
jurisdiction (whether of right or in fact) or of any agency thereof purporting
to reduce, amend, restructure or otherwise affect any term of the Credit
Agreement or the Obligations; (d) without being limited by the foregoing, any
lack of validity or enforceability of the Credit Agreement or the Obligations;
(e) any other setoff, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to the Credit
Agreement or the transactions contemplated thereby (other than actual payment)
which might constitute a legal or equitable defense available to, or discharge
of, any Co-Borrower or the Guarantors and (f) any claim or assertion that any
payment by any Guarantor hereunder should be set aside pursuant to Section 2 in
connection with any stay, injunction or other prohibition or event, in which
case each Guarantor shall be unconditionally required to pay all amounts
demanded of it hereunder prior to any determination of the maximum liability of
each Guarantor hereunder in accordance with Section 2 and the recipient of such
payment, if so required by a court of competent jurisdiction by a final and
non-appealable judgment, shall then be liable for the refund of any excess
amounts.  If any such rebate or refund is ever required, then subject to the
limitations of Section 2, all other Guarantors shall be fully liable for the
repayment thereof to the maximum extent allowed by applicable law.

 

Section 4.                                          Guaranty Irrevocable.  This
Guaranty is a continuing guaranty of the payment of all Obligations now or
hereafter existing and shall remain in full force and effect until payment in
full of all Obligations and other amounts payable under this Guaranty and until
all Commitments of the Lenders shall be terminated in accordance with the terms
of the Credit Agreement.  A Guarantor shall be automatically released from its
obligations under this Guaranty upon it ceasing to be a “Guarantor” for purposes
of the Credit Agreement (subject to the satisfaction of any conditions set forth
therein).

 

Section 5.                                          Reinstatement.  This
Guaranty shall continue to be effective, or be automatically reinstated, as the
case may be, if at any time any payment of any of the Obligations is rescinded
or must otherwise be returned by the Agent on the insolvency, bankruptcy,

 

Exhibit G-2

--------------------------------------------------------------------------------


 

dissolution, liquidation or reorganization of any Co-Borrower, any Guarantor, or
any other Person that is a party to the Loan Documents, or upon or as a result
of the appointment of a custodian, receiver, trustee or other officer with
similar powers with respect to any Co-Borrower, any Guarantor or any other
Person that is a party to the Loan Documents, or otherwise, all as though the
payment had not been made.

 

Section 6.                                          Subrogation.  Each Guarantor
hereby agrees that it shall not exercise any rights which it may acquire by way
of subrogation, by any payment made under this Guaranty or otherwise, until all
the Obligations have been paid in full and all of the Commitments have been
terminated and are no longer in effect.  Any amounts paid to a Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Obligations have not been paid in full, shall be held in trust for the benefit
of the Agent and shall promptly be paid to the Agent to be credited and applied
to the Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of the Credit Agreement.  If a Guarantor has made a
payment to the Agent hereunder of all or any part of the Obligations and all the
Obligations are paid in full and all of the Commitments have been terminated and
are no longer in effect, the Agent shall, at such Guarantor’s request, execute
and deliver to the Guarantor the appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to the Guarantor of an interest in the Obligations resulting from
the payment.

 

Section 7.                                          Subordination.  Any
liabilities owed by any Co-Borrower to the Guarantors in connection with any
extension of credit or financial accommodation by the Guarantors to or for the
account of such Co-Borrower, including but not limited to interest accruing at
the agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Obligations, and such liabilities of
such Co-Borrower to the Guarantors, if the Agent so requests, shall be
collected, enforced and received by the Guarantors as trustee for the Agent and
shall be paid over to the Agent on account of the Obligations.

 

Section 8.                                          Certain Taxes.  The
Guarantors further agree that all payments to be made hereunder shall be made
without setoff or counterclaim and free and clear of, and without deduction for
Taxes.  If any Taxes are required to be withheld from any amounts payable to the
Agent hereunder, the amounts so payable to the Agent shall be increased to the
extent necessary to yield to the Agent (after payment of all Taxes) the amounts
payable hereunder in the full amounts so to be paid.  Whenever any Tax is paid
by a Guarantor, as promptly as possible thereafter, such Guarantor shall send
the Agent an official receipt showing payment thereof, together with such
additional documentary evidence as may be required from time to time by the
Agent.

 

Section 9.                                          Representations and
Warranties.  Each of the Guarantors represents and warrants that: (a) this
Guaranty (i) has been authorized by all necessary corporate or other
organizational action; (ii) does not violate any agreement, instrument, law,
regulation or order applicable to it; (iii) does not require the consent or
approval of any Person, or any filing or registration of any kind; and (iv) is
the legal, valid and binding obligation of such Guarantor enforceable against
such Guarantor in accordance with its terms, except to the extent that
enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws

 

Exhibit G-3

--------------------------------------------------------------------------------


 

affecting creditors’ rights generally; and (b) in executing and delivering this
Guaranty, such Guarantor has not relied and will not rely upon any
representations or warranties of the Agent not embodied herein or any acts
heretofore or hereafter taken by the Agent (including but not limited to any
review by the Agent of the affairs of the Borrowers).

 

Section 10.                                   Remedies Generally.  The remedies
provided in this Guaranty are cumulative and not exclusive of any remedies
provided by law.

 

Section 11.                                   Setoff.  Each Guarantor agrees
that, in addition to (and without limitation of) any right of setoff, banker’s
lien or counterclaim the Agent or the Lenders may otherwise have, the Agent and
each of the Lenders shall be entitled, at their option, to offset balances
(general or special, time or demand, provisional or final) held by them for the
account of such Guarantor at any of the Agent’s or any Lender’s offices, in U.S.
dollars or in any other currency, against any amount payable by such Guarantor
under this Guaranty which is not paid when due, in which case it shall promptly
notify such Guarantor thereof; provided that the Agent’s or any Lender’s failure
to give such notice shall not affect the validity thereof.

 

Section 12.                                   Formalities.  Each Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Obligations, the Credit Agreement and this Guaranty
and any liability to which the Credit Agreement and this Guaranty applies or may
apply, and waives presentment, demand of payment, notice of intent to
accelerate, notice of acceleration, notice of dishonor or nonpayment, and any
requirement that the Agent institute suit, collection proceedings or take any
other action to collect the Obligations, including any requirement that the
Agent protect, secure, perfect or insure any security interest or Lien against
any Property or exhaust any right or take any action against any Co-Borrower or
any other Person (including the other Guarantors) or any Collateral (it being
the intention of the Agent and each Guarantor that the obligations of such
Guarantor under this Guaranty are to be a guaranty of payment and not of
collection) or that any Co-Borrower or any other Person (including the other
Guarantors) be joined in any action hereunder.  Each Guarantor hereby waives
marshaling of assets and liabilities, notice by the Agent of the creation of any
Obligation or liability to which it applies or may apply, any amounts received
by the Agent, notice of disposition or substitution of Collateral and of the
creation, advancement, increase, existence, extension, renewal, rearrangement
and/or modification of the Obligations.

 

Section 13.                                   Amendments and Waivers.  No
amendment or waiver of any provision of this Guaranty, nor consent to any
release by any Guarantor therefrom, shall be effective unless it is in writing
and signed by the Agent and such Guarantor, and then the waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.  No failure on the part of the Agent to exercise, and no delay in
exercising, any right under this Guaranty shall operate as a waiver or preclude
any other or further exercise thereof or the exercise of any other right.

 

Section 14.                                   Expenses.  The Guarantors shall
reimburse the Agent on demand for all Expenses without duplication of any
reimbursements affected under the Credit Agreement.  The obligations of the
Guarantors under this Section shall survive the termination of this Guaranty.

 

Exhibit G-4

--------------------------------------------------------------------------------


 

Section 15.                                   Assignment.  This Guaranty shall
be binding on, and shall inure to the benefit of the Guarantors, the Agent and
their respective successors and assigns; provided that the Guarantors may not
assign or transfer their respective rights or obligations under this Guaranty. 
Without limiting the generality of the foregoing: (a) the obligations of the
Guarantors under this Guaranty shall continue in full force and effect and shall
be binding on any successor partnership and on previous partners and their
respective estates if any of the Guarantors is a partnership, regardless of any
change in the partnership as a result of death, retirement or otherwise; and
(b) the Agent may assign, sell participations in or otherwise transfer its
rights under the Credit Agreement to any other person or entity in accordance
with the terms and conditions thereof, and the other person or entity shall then
become vested with all the rights granted to the Agent in this Guaranty or
otherwise.  Guarantor may merge into any Co-Borrower or another Guarantor as
provided in the Credit Agreement.

 

Section 16.                                   Captions.  The headings and
captions in this Guaranty are for convenience only and shall not affect the
interpretation or construction of this Guaranty.

 

Section 17.                                   Governing Law, Etc.  THIS GUARANTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS WITHOUT REGARD TO ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.  EACH GUARANTOR CONSENTS TO THE
NONEXCLUSIVE JURISDICTION AND VENUE OF THE COURTS OF THE STATE OF TEXAS SITTING
IN HARRIS COUNTY, TEXAS AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF TEXAS.  SERVICE OF PROCESS BY THE AGENT IN CONNECTION WITH ANY SUCH
DISPUTE SHALL BE BINDING ON EACH GUARANTOR IF SENT TO SUCH GUARANTOR BY
REGISTERED MAIL AT THE ADDRESS SPECIFIED BELOW OR AS OTHERWISE SPECIFIED BY SUCH
GUARANTOR FROM TIME TO TIME.  EACH GUARANTOR (AND, BY ITS ACCEPTANCE HEREOF, THE
AGENT) WAIVES ANY RIGHT IT MAY HAVE TO JURY TRIAL IN ANY ACTION RELATED TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND FURTHER WAIVES ANY RIGHT TO
INTERPOSE ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN ANY SUCH ACTION.  TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH SUCH
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY.

 

Section 18.                                   Integration; Effectiveness.  This
Guaranty alone sets forth the entire understanding of the Guarantors and the
Agent relating to the guarantee of the Obligations and constitutes the entire
contract between the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Guaranty shall become effective
when it shall have been executed and delivered by the Guarantors to the Agent.

 

Exhibit G-5

--------------------------------------------------------------------------------


 

Section 19.                                   Credit Agreement; Intercreditor
Agreement.  To the extent there are any conflicts or inconsistencies between
this Guaranty and the Credit Agreement, the provisions of the Credit Agreement
will control. Notwithstanding anything herein to the contrary, the guaranty
given in favor of the Agent pursuant to this Guaranty and the exercise of any
right or remedy by the Agent hereunder are subject to the provisions of the
Intercreditor Agreement. If there is a conflict between the terms of the
Intercreditor Agreement and this Guaranty, the terms of the Intercreditor
Agreement will control.

 

Section 20.                                   Counterparts.  This Guaranty may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page of this Guaranty by telecopy or electronic means shall be
effective as delivery of a manually executed signature page of this Guaranty.

 

[END OF TEXT]

 

Exhibit G-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

GUARANTOR(S):

 

 

 

[By:

 

 

Name:

 

 

Title:

 

 

 

 

Address for Service of Process:

 

 

 

[                                    ]

 

[                                    ]]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

JOINDER

 

THIS JOINDER (this “Joinder”) dated as of                         , 20    , is
among                                         , a                             
(the “New Obligor”) and                           , a                           
(“New Obligor Parent”) in favor of the Lenders (as defined in the Credit
Agreement) and Capital One, National Association, as Administrative Agent for
the Lenders (in such capacity, the “Administrative Agent”).

 

WHEREAS, the New Obligor Parent, together with [insert names of other
Co-Borrowers if New Obligor Parent is a Co-Borrower] [Sanchez Energy
Corporation, a Delaware corporation, SEP Holdings III, LLC, a Delaware limited
liability company and SN Marquis, LLC, a Delaware limited liability company (the
“Borrowers”)](2), the Guarantors party thereto, the Lenders, the Administrative
Agent (collectively, the “Original Parties”) are parties to that certain Credit
Agreement dated November           , 2012 (as the same has been or may be
amended, modified or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the New Obligor Parent and the Guarantors are parties to that certain
Security and Pledge Agreement, of even date with the Credit Agreement (as the
same has been or may be amended, modified or supplemented from time to time, the
“Security Agreement”);

 

WHEREAS, the New Obligor Parent and the New Obligor are required to execute this
Joinder pursuant to Section 8.16 of the Credit Agreement;

 

WHEREAS, the New Obligor desires to become a party to the Security Agreement as
a “Debtor” and to receive all of the benefits of and to become subject to the
obligations thereof as a Guarantor and Debtor, respectively;

 

WHEREAS, as a condition to the New Obligor becoming a party to the Security
Agreement, the New Obligor Parent is required to pledge its ownership interest
in the New Obligor;

 

NOW THEREFORE, in consideration of the benefits to be derived by the New Obligor
under the Credit Agreement and as a Guarantor under the Guaranty and for Ten
Dollars ($10.00) and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the above-named parties agree as follows:

 

1.             Terms.  Capitalized terms used in the opening paragraph, the
recitals and otherwise herein and not defined have the same meaning assigned to
such terms in the Credit Agreement.

 

2.             Joinder to and Ratification of Credit Agreement and Security
Agreement.  By executing and delivering this Joinder, the New Obligor hereby
(i) becomes a party to the Security Agreement as a Debtor as if the New Obligor
had originally signed such Security Agreement and (ii) expressly assumes all
obligations and liabilities of a Debtor thereunder, as applicable.  The

 

--------------------------------------------------------------------------------

(2)  To be used if the New Obligor Parent is not the Borrower.

 

Exhibit H-1

--------------------------------------------------------------------------------


 

New Obligor hereby makes as of the date hereof each of the representations and
warranties made by the Debtors in the Security Agreement except (a) any such
representations and warranties that were made by the other Debtors as of an
earlier specific date and (b) any such representations and warranties deemed to
be made by the New Obligor are only made as to information, disclosures and
matters as it relates to such New Obligor, and (c) any such representations and
warranties made as to matters disclosed or set forth in a Schedule or an Annex
to such documents are deemed to be made as to the corresponding Schedule or
Annex attached hereto.  The New Obligor Parent hereby makes as of the date
hereof each of the representations and warranties made by it in the Credit
Agreement and the Security Agreement except (a) any such representations and
warranties that were made with respect to the other Guarantors as of an earlier
specific date and (b) any such representations and warranties deemed to be made
by the New Obligor are only made as to information, disclosures and matters as
it relates to such New Obligor, and (c) any such representations and warranties
made as to matters disclosed or set forth in a Schedule or an Annex to such
documents are deemed to be made as to the corresponding Schedule or Annex
attached hereto.  After giving effect to this Joinder, the Security Agreement
shall serve as security for the obligations of each New Obligor contained in the
Credit Agreement.

 

3.             Security Interest (New Obligor).  As security for the
Obligations, the New Obligor hereby grants to the Administrative Agent, for the
benefit of the Lenders, to the maximum extent allowed by applicable law, a lien
and security interest on all of the assets of the New Obligor described as
Collateral in the Security Agreement, subject to the exclusions contained in the
Security Agreement, whether now held or hereafter acquired, of any kind,
pursuant to, and in accordance with the terms of the Security Agreement.

 

4.             Security Interest (New Obligor Parent).  As security for the
Obligations, the New Obligor Parent hereby grants to the Administrative Agent,
for the benefit of the Lenders, to the maximum extent allowed by applicable law,
a lien and security interest on all of the Securities Collateral (as defined in
the Security Agreement) of the New Obligor, including, without limitation, the
Equity Interests of the New Obligor owned by the New Obligor Parent and
identified on Annex 3 (as updated pursuant to this Joinder) whether now held or
hereafter acquired, pursuant to, and in accordance with the terms of the
Security Agreement.

 

5.             Authorization to Take Further Action.  The New Obligor hereby
authorizes the Administrative Agent to file such financing statements and any
amendments and extensions thereof as may be necessary or desirable in order to
perfect the Liens under the Security Agreement or any modification, extension or
ratification thereof.

 

6.             Reliance.  All parties hereto acknowledge that the Administrative
Agent and the Lenders are relying on this Joinder, the accuracy of the
statements herein contained and the performance of the conditions placed upon
the New Obligor hereunder.

 

7.             Delivery of Certificates; Further Assurances.  Concurrently with
the execution and delivery of this Joinder, the New Obligor Parent shall deliver
all membership or stock certificates, as applicable, of the New Obligor as
described on Annex 3 to the Security Agreement (as updated pursuant to this
Joinder) to the Administrative Agent together with related stock or membership
powers, as applicable, executed in blank by the New Obligor Parent.  In addition
to the foregoing, the New Obligor Parent and New Obligor shall execute

 

Exhibit H-2

--------------------------------------------------------------------------------


 

such further documents and undertake any such measure as may be reasonably
necessary to effect and carry out the terms of this Joinder and the
implementation thereof.

 

8.             Warranties.  The New Obligor (a) represents and warrants that it
is legally authorized to enter into this Joinder, (b) confirms that it has
received copies of the Credit Agreement, Guaranty and the Security Agreement and
all related documents, and that on the basis of its review and analysis of this
information has decided to enter into this Joinder and (c) confirms that it is a
Subsidiary of the Borrower that it is required to enter into this Joinder
pursuant to Section 8.16 of the Credit Agreement.

 

9.             Updated Information.  Concurrently with this Joinder, the New
Obligor is delivering a completed New Obligor Information List, attached as
Attachment A hereto.  Borrowers and the New Obligor acknowledge and agree that
Schedules 7.01 and 7.14, of the Credit Agreement and Annexes 1 through 16,
inclusive, of the Security Agreement, have been updated with respect to the New
Obligor only by the information contained in Attachment A hereto, and, with
respect to the New Obligor only, are true, accurate and complete representations
of the information described and referenced in the corresponding sections of the
Credit Agreement and Security Agreement, as applicable, after giving effect to
this Joinder.

 

10.          Choice of Law.  This Joinder shall be governed by and construed
under the laws of the State of Texas.

 

11.          Ratification.  Except as modified hereby, the Credit Agreement and
the Security Agreement remain in full force and effect according to their terms.

 

12.          Effectiveness.  Upon execution of this Joinder by the New Obligor,
this Joinder shall become immediately effective and enforceable as to the New
Obligor.

 

[Signatures on following pages]

 

Exhibit H-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement and agreed to the
provisions contained herein effective as of                                 ,
20    .

 

 

NEW OBLIGOR:

,
a

 

By:

Name:

Title:

 

NEW OBLIGOR PARENT:

,
a

 

By:                        
Name:                   
Title:

 

ADMINISTRATIVE AGENT:

CAPITAL ONE, NATIONAL ASSOCIATION

 

By:                        
Name:                   
Title:

 

Exhibit H-4

--------------------------------------------------------------------------------


 

Acknowledged for purposes of Section 9:

 

BORROWERS:

 

 

SANCHEZ ENERGY CORPORATION,

a Delaware corporation

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SEP HOLDINGS III, LLC,

a Delaware limited liability company

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SN MARQUIS LLC,

a Delaware limited liability company

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit H-5

--------------------------------------------------------------------------------


 

ATTACHMENT A

ADDITIONAL INFORMATION REGARDING THE NEW OBLIGOR

 

1.             The following Schedules as described in the Credit Agreement:

 

Schedule 7.01       Organization; Powers

Schedule 7.14       Subsidiaries

 

2.             The following Annexes as described in the Security Agreement:

 

Annex 1

 

Intellectual Property Licenses

Annex 2

 

Patent Collateral

Annex 3

 

Securities Collateral

Annex 4

 

Trademark Collateral

Annex 5

 

Filing Offices

Annex 6

 

Debtor Information

Annex 7

 

Previous Names and Transactions

Annex 8

 

Offices and Locations of Records

Annex 9

 

Locations of Inventory and Equipment

Annex 10

 

Deposit Accounts

Annex 11

 

Securities Accounts and Commodity Accounts

Annex 12

 

Instruments and Tangible Chattel Paper

Annex 13

 

Electronic Chattel Paper

Annex 14

 

Letters of Credit

Annex 15

 

Commercial Tort Claims

Annex 16

 

Third Party Locations

 

Exhibit H-6

--------------------------------------------------------------------------------


 

Entity Documents

Provide a copy of all that apply:

 

Corporation:    Filed Articles of Incorporation/Amendments and
Bylaws/Resolutions with Incumbency Certificate

Partnership:     Partnership Agreement and filed/recorded Certificate of
Partnership

Limited Liability Company (LLC):    Article of Organization and Operating
Agreement/Member or Manager Consent with Incumbency Certificate

Limited Liability Partnership (LLP):    Certificate of registered partnership
and partnership agreement

Fictitious Name Filing:    Trade Name-Entities doing business under fictitious
name; if applicable

 

Exhibit H-7

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

CORPORATE ORGANIZATIONAL CHART

 

[g274061kc31i001.jpg]

 

Schedule 7.01-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

 

LITIGATION

 

None.

 

Schedule 7.05-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.14

 

SUBSIDIARIES

 

Name of Subsidiary

 

Ownership Interest of the Borrower

SEP Holdings III, LLC

 

100% Membership Interest held by Sanchez Energy Corporation

 

 

 

SN Marquis LLC

 

100% Membership Interest held by Sanchez Energy Corporation

 

Schedule 7.14-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.16

 

TITLE EXCEPTIONS TO PROPERTIES

 

None.

 

Schedule 7.16-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.18

 

GAS IMBALANCES

 

None.

 

Schedule 7.18-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.19

 

MARKETING CONTRACTS

 

None.

 

Schedule 7.19-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.20

 

SWAP AGREEMENTS

 

Shell Energy North America (US), L.P. with SEP Holdings III, LLC

 

·                  Master Swap Agreement dated as of June 8, 2012

 

·                  Confirmation for Commodity Option Transaction dated April 5,
2012, Transaction No: 5923850, as revised

 

·                  Confirmation for Commodity Option Transaction dated April 5,
2012, Transaction No: 5923852, as revised

 

Schedule 7.20-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.26

 

PURCHASERS OF PRODUCTION

 

Purchaser Name

 

Contract Type

 

County(ies)

 

 

 

 

 

Gulfmark Energy, Inc

 

Oil Purchase

 

Fayette

P O box 844, Houston, TX 77001

 

 

 

 

 

 

 

 

 

Flint Hills Resources, LP

 

Oil Purchase

 

Zavala

20 East Greenway Plaza, Houston 77046-2002

 

 

 

 

 

 

 

 

 

Enterprise Crude Oil, LLC

 

Oil Purchase

 

Zavala

1100 Louisiana, Houston, TX 77002

 

 

 

 

 

 

 

 

 

ETC Texas Pipeline, Ltd

 

Gas Purchase and Process

 

Zavala

800 East Sonterra Blvd, Ste 400, San Antonio, TX 78258

 

 

 

 

 

 

 

 

 

Marathon Oil Company

 

Oil and Gas JOA

 

Gonzales

5555 San Felipe Street, Houston, TX 77056

 

 

 

 

 

Schedule 7.26-1

--------------------------------------------------------------------------------


 

SCHEDULE 9.02

 

EXISTING DEBT

 

None.

 

Schedule 9.02-1

--------------------------------------------------------------------------------


 

SCHEDULE 9.03

 

LIENS

 

None.

 

Schedule 9.03-1

--------------------------------------------------------------------------------


 

SCHEDULE 9.05

 

INVESTMENTS

 

None.

 

Schedule 9.05-1

--------------------------------------------------------------------------------


 

SCHEDULE 9.17

 

EXISTING SHELL SWAP AGREEMENTS

 

1.                                      Master Swap Agreement dated as of
June 8, 2012 between SEP Holdings III, LLC and Shell Energy North America (US),
L.P.

 

2.             Confirmation for Commodity Option Transaction dated April 5,
2012, Transaction No: 5923850 - Revised between SEP Holdings III, LLC and Shell
Energy North America (US), L.P.

 

3.             Confirmation for Commodity Option Transaction dated April 5,
2012, Transaction No: 5923852 - Revised between SEP Holdings III, LLC and Shell
Energy North America (US), L.P.

 

Schedule 9.17-1

--------------------------------------------------------------------------------